Exhibit 10.9

Portions of this exhibit marked [*]

are requested to be treated confidentially.

Execution Version

LICENSE AGREEMENT

This License Agreement is entered into and made effective as of this 12th day of
June, 2012 (the “Effective Date”), by and between THE SCRIPPS RESEARCH
INSTITUTE, a California nonprofit public benefit corporation (“TSRI”), and
CEMPRA PHARMACEUTICALS, INC. a Delaware corporation (“Licensee”), each located
at the respective address set forth in Section 14.13 below, with respect to the
facts set forth below. TSRI and Licensee may each be referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS

A. TSRI is engaged in fundamental scientific biomedical and biochemical research
including research relating to click chemistry ligation processes.

B. Licensee is engaged in the discovery and development of pharmaceutical
products.

C. TSRI desires to grant to Licensee, and Licensee wishes to acquire from TSRI,
a worldwide right and license under certain TSRI patent rights in the
Therapeutic Field (as defined herein) and subject to certain rights of the U.S.
Government resulting from the receipt by TSRI of certain funding from the U.S.
Government, and other reserved rights of TSRI, all subject to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, TSRI and Licensee hereby agree as follows:

1. Definitions. Capitalized terms shall have the meaning set forth herein.

1.1 Active Moiety. The term “Active Moiety” shall mean a molecule, or portion of
a molecule, excluding those appended portions of such molecule that cause it to
be an ester, salt (including a salt with hydrogen or coordination bonds), or
other noncovalent derivative (such as a complex, chelate, or clathrate) of the
original or base molecule, responsible for a physiological or pharmacological
action of the Licensed Product.

1.2 Affiliate. The term “Affiliate” shall mean any entity which directly or
indirectly controls, or is controlled by Licensee. The term “control” as used
herein means (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; or (b) in the case non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interests with
the power to direct the management and policies of such non-corporate entities.



--------------------------------------------------------------------------------

1.3 Amino Acid. The term “Amino Acid” shall mean any organic compound containing
an amino group (-NH2), a carboxylic acid group (-COOH), and any of various side
groups.

1.4 API. The term “API” shall mean active pharmaceutical ingredient.

1.5 Cell Free Protein-Bioconjugate. The term “Cell Free Protein-Bioconjugate”
shall mean a Cell Free Protein conjugated to one or more azide or alkyne
containing molecular or chemical entities forming an intermolecular (i) 1,4
disubstituted 1,2,3 triazole, (ii) 1,5 disubstituted 1,2,3 triazole, or
(iii) 1,4,5 trisubstituted 1,2,3 triazole between the Cell-Free Protein and such
molecular or chemical entity or entities. The following are non-limiting
examples of “chemical entities”: synthetic compounds (such as PEG and other
polymers, as well as other chemical entities) and biomaterials (such as Amino
Acids, peptides, proteins, sugars, carbohydrate moieties and nucleic acids).

1.6 Cell Free Protein Synthesis. The term “Cell Free Protein Synthesis” shall
mean the in vitro manufacture of Proteins using in vitro transcription and
translation machinery originating from prokaryotic cell lysates.

1.7 Cell Free Protein. The term “Cell-Free Protein” shall mean a Protein
produced by Cell Free Protein Synthesis. For the avoidance of doubt, a Cell Free
Protein includes a Protein having or incorporating one or more Non-Natural Amino
Acid(s), where such Non-Natural Amino Acid(s) is/are added or incorporated in
the Protein using Cell Free Protein Synthesis.

1.8 Challenge. Licensee, an Affiliate, or a Sublicensee will be deemed to have
made a “Challenge” of the Licensed Patent Rights if Licensee, an Affiliate, or a
Sublicensee: (a) institutes or maintains, or causes its counsel to institute or
maintain on Licensee’s, such Affiliate’s or such Sublicensee’s behalf, any
interference, opposition, re-examination or similar proceeding with respect to
any Licensed Patent Right with the U.S. Patent and Trademark Office or any
foreign patent office; or (b) makes any filing or institutes or maintains any
legal proceeding, or causes its counsel to make any filing or institute or
maintain any legal proceeding on Licensee’s, such Affiliate’s, or such
Sublicensee’s behalf, with a court or other governmental body (including,
without limitation, the U.S. Patent and Trademark Office or any foreign patent
office) in which one or more claims or allegations challenges the validity or
enforceability of any Licensed Patent Right. The Parties agree, however, that,
notwithstanding the foregoing, the following actions or filings shall not
constitute a Challenge for purposes of this Agreement: (i) arguments and
comments made by or on behalf of Licensee, any Affiliate thereof, or any
Sublicensee in its usual course of business with respect to prosecution of
Licensee’s, its Affiliates’, or any Sublicensees’ patents or patent applications
in response to Office Actions and other communications from patent offices,
agencies, or authorities, provided that such arguments and comments are directed
at differentiating Licensee’s, its Affiliates’, or any Sublicensees’ patents or
patent applications as patentably distinct from the Licensed Patent Rights and
not aimed at questioning or contesting the validity or enforceability of the
Licensed Patent Rights; (ii) arguments and comments made by Licensee, any
Affiliate thereof, or any Sublicensee in legal proceedings in defense of
Licensee’s, its Affiliates, or any Sublicensees’ patents or patent applications,
but only if an opposing party uses a Licensed Patent Right to challenge the
validity or enforceability of the defended patents or patent applications of
Licensee, any Affiliate thereof, or any Sublicensee, provided that such

 

2



--------------------------------------------------------------------------------

arguments and comments are directed at differentiating Licensee’s, its
Affiliates’, or Sublicensees’ patents or patent applications as patentably
distinct from the Licensed Patent Rights and not aimed at questioning or
contesting the validity or enforceability of the Licensed Patent Rights;
(iii) any defenses, counterclaims, or countersuits brought by a non-Affiliate
third party Sublicensee in response to a legal proceeding filed by TSRI with
respect to any Licensed Patent Rights against such Sublicensee with respect to
an alleged or actual infringement of Licensed Patent Rights by such Sublicensee
with respect to a product or service not intended for use in the Therapeutic
Field (or the use, manufacture or sale thereof) and where such Sublicensee does
not question or contest the validity or enforceability of the Licensed Patent
Rights with respect to any product or service intended for use in the
Therapeutic Field (or the use, manufacture or sale thereof) (i.e., if such
Sublicensee contests the validity or enforceability of the Licensed Patent
Rights with respect to any product or service intended for use in the
Therapeutic Field (or the use, manufacture or sale thereof), such action shall
constitute a “Challenge” under this Agreement); or (iv) if a non-Affiliate third
party Sublicensee files a dismissal with prejudice, or withdraws, or takes any
action having the same effect as a dismissal with prejudice or withdrawal, with
respect to any action or proceeding commenced by such Sublicensee in any patent
office, authority, agency or court or other governmental body in which it
challenged the validity or enforceability of any Licensed Patent Right within
[*] ([*]) days after the initial filing of such action or proceeding, and
delivers a conformed copy of such dismissal with prejudice or withdrawal, or
reasonable documentary evidence of any similar action having the same effect as
a dismissal with prejudice or withdrawal, to TSRI within such [*] ([*]) day
period.

1.9 Competing Product. The term “Competing Product” shall mean, with respect to
a particular Licensed Product sold or distributed by or on behalf of Licensee,
any Affiliate thereof, or any Sublicensee(s) in the Therapeutic Field in a
particular country, any product sold or distributed by or on behalf of any third
party(ies) (other than Sublicensees) in the Therapeutic Field in such country
that contains the same API(s) and Active Moiety(ies) as such Licensed Product,
and is the subject of Regulatory Approval for at least one pharmaceutical
indication that is the same or materially similar to at least one pharmaceutical
indication for which such Licensed Product has received Regulatory Approval, or
is otherwise marketed or sold in such country for at least one pharmaceutical
indication that is the same or materially similar to at least one pharmaceutical
indication for which such Licensed Product has received Regulatory Approval.

1.10 Competition. The term “Competition” shall mean, with respect to a
particular Licensed Product sold by or on behalf of Licensee, any Affiliate
thereof, or any Sublicensee(s) (as applicable) in the Therapeutic Field in a
particular country, a calendar quarter during which (i) one or more Competing
Products with respect to a particular Licensed Product are being sold or
distributed by any third party(ies) (other than Sublicensees) in such country,
and (ii) the number of units sold of such Competing Product(s) equals or exceeds
[*]percent ([*]%) of the total combined unit sales volume of such Competing
Product(s) and the corresponding Licensed Product in such country, as
demonstrated by documented applicable sales data published by IMS Health or
another third party source that is generally recognized in the pharmaceutical
industry as a reliable source for pharmaceutical sales data for the relevant
country(ies).

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

1.11 Confidential Information. The term “Confidential Information” shall mean
any and all proprietary or confidential information disclosed by or on behalf of
one Party (the “Disclosing Party”) to the other Party (the “Receiving Party”) at
any time and from time to time during the term of this Agreement. The provisions
of this Agreement shall be considered the Confidential Information of both
parties. Information disclosed by or on behalf of a Disclosing Party shall not
be considered Confidential Information of such Party to the extent that the
Receiving Party can establish by competent proof that such information:

(a) is publicly available through no fault of the Receiving Party, either before
or after it becomes known to the Receiving Party;

(b) was known to the Receiving Party prior to the date of this Agreement, which
knowledge was acquired independently and not from the Disclosing Party (or the
Disclosing Party’s employees);

(c) is subsequently disclosed to the Receiving Party in good faith and without
obligation of confidentiality by a third party who is not under any obligation
to maintain the confidentiality of such information, and without breach of this
Agreement by the Receiving Party; or

(d) is independently developed by the Receiving Party’s employees who have not
had access to the Disclosing Party’s Confidential Information and without use or
benefit of Disclosing Party’s Confidential Information.

Specific Confidential Information disclosed to a Receiving Party shall not be
deemed to be within any of the foregoing exceptions merely because it is
(i) embraced by more general information in the public domain or in the
Receiving Party’s possession; (ii) a combination of features or data that can be
pieced together by combining individual features or data from multiple sources
in the public domain or in the Receiving Party’s possession to reconstruct the
Disclosing Party’s Confidential Information, but none of which shows the entire
combination; and/or (iii) a selection or part of a document or embodiment where
other information in the same document or embodiment becomes part of the public
domain or in the Receiving Party’s possession.

1.12 Cover. The term “Cover” shall mean that the use, manufacture, sale, offer
for sale, or importation of the subject matter in question would, in the absence
of the licenses granted herein, infringe at least one Valid Claim.

1.13 Exclusive Territory. The term “Exclusive Territory” shall mean the People’s
Republic of China, South Korea (also referred to as the Republic of Korea), and
Australia. For purposes of clarification, Hong Kong shall not be considered part
of the Exclusive Territory for purposes of this Agreement.

1.14 First Commercial Sale. The term “First Commercial Sale” shall mean the date
on which, following Regulatory Approval in any country, a Licensed Product is
first sold by Licensee, an Affiliate, or a Sublicensee to a third party in such
country (other than sales for purposes of resale, performing research or
development, or compassionate use).

 

4



--------------------------------------------------------------------------------

1.15 Licensed Patent Rights. The term “Licensed Patent Rights” shall mean:

(a) United States Patent No. [*]; United States Patent No. [*]; and United
States Patent Application Serial No. [*];

(b) the foreign counterpart applications claiming and entitled to the priority
dates of the respective patents and application referenced in sub-clause
(a) above;

(c) divisionals, substitutions (only those claims of such substitutions that
disclose the same subject matter that is covered by the application for which it
is substituted), and continuations of the patents or applications referenced in
sub-clauses (a) and (b) above;

(d) any claim(s) of a continuation-in-part application of any application set
forth in sub-clauses (a), (b), or (c) above that are entitled to the priority
date of the respective patents and applications referenced in sub-clause (a),
(b), or (c) above;

(e) the patents issued from the applications referenced in sub-clauses (a) –
(c) above and any reissues, reexaminations, renewals and patent term extensions
of such patents; and

(f) any claim(s) of a patent issued from a continuation-in-part application
referenced in sub-clause (d) above that are entitled to the priority date of the
respective patents and applications referenced in sub-clause (a), (b), or
(c) above, and any claim(s) of a reissue, reexamination, renewal and patent term
extension of a patent issued from a continuation-in-part application referenced
in sub-clause (d) above that are entitled to the priority date of the respective
patents and applications referenced in sub-clause (a), (b), or (c) above.

The Licensed Patent Rights existing as of the Effective Date are set forth on
Exhibit A attached to this Agreement. Exhibit A shall be updated, as mutually
agreed in writing by the Parties, from time to time during the term of this
Agreement to reflect the then-current Licensed Patent Rights.

1.16 Licensed Product. The term “Licensed Product” shall mean any product that
uses or incorporates one or more Macrolides as an API and is Covered by any
Valid Claim(s).

1.17 Macrolide. The term “Macrolide” shall mean a 14-, 15-, or 16-membered
macrolactone containing a 1,4 disubstituted 1,2,3 triazole. Macrolides shall
exclude Cell Free Protein-Bioconjugates, NNAA Protein Bioconjugates, Stapled
Proteins, and Stapled Peptides.

1.18 Net Sales. The term “Net Sales” shall mean the gross amounts invoiced by
Licensee, its Affiliates, and its Sublicensees, or any of them, on all sales of
Licensed Products less the following items, to the extent directly applicable to
such sales of Licensed Products (if not previously deducted from the amount
invoiced): (a) reasonable and customary trade, quantity, cash, and other
discounts, allowances, or rebates actually granted; (b) reasonable and customary
rebates, retroactive price reductions, and other price adjustments actually
granted (including adjustments arising from consumer discount programs);
(c) credits, refunds, or allowances actually granted upon claims of
nonconforming, defective, or damaged Licensed Products or

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

rejections, returns, or recalls of Licensed Products; (d) freight, handling, and
insurance charges for the delivery of Licensed Products; (e) chargebacks,
rebates, reimbursements or similar payments or adjustments granted to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions, pharmacy benefit management companies, health maintenance
organizations or other health care organizations, or any governmental or
regulatory authority or agency (including their purchasers and/or reimbursers);
or (f) sales, consumption, use, value added, excise, or similar taxes, tariffs,
or customs or excise duties imposed and actually paid with respect to the sale,
importation, or exportation of Licensed Products (but excluding any taxes based
on income or gross receipts of a business entity). Net Sales shall include all
consideration charged by Licensee, Affiliates, or Sublicensees in exchange for
any Licensed Products, including without limitation any monetary payments or,
with regard to any other property paid in exchange for any Licensed Products, an
amount in cash equal to the fair market value of such property. For purposes of
determining Net Sales, a sale shall be deemed to have occurred when an invoice
therefor is generated or the Licensed Product is shipped for delivery, whichever
occurs first. Sales of Licensed Products by Licensee, an Affiliate, or a
Sublicensee to an Affiliate or Sublicensee for resale shall be excluded, and
only the subsequent sale of such Licensed Products by such Affiliate(s) or
Sublicensee(s) to unrelated third parties not themselves constituting an
Affiliate or Sublicensee shall be deemed Net Sales hereunder.

The deductible items listed in sub-clauses (a) – (f) above shall be either
(i) included as line items on the invoice or (ii) documented as being
specifically attributable to actual sales of Licensed Products in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or
International Financing Reporting Standards (“IFRS”), as applicable,
consistently applied throughout the organization of the selling party, and
provided that such amounts are included in the quarterly Royalty Reports that
Licensee sends to TSRI pursuant to Section 6.2. If Licensee, an Affiliate, or a
Sublicensee receives refunds or reimbursements of any amounts previously
deducted from gross sales in their calculation of Net Sales as set forth herein
(such refunds or reimbursements, “Unwound Sales Deductions”), then the amount of
such Unwound Sales Deductions shall be considered Net Sales in the applicable
reporting period in which such refunded or reimbursed amounts are received.

For purposes of clarity, neither the sale or other disposition of any Licensed
Product for use in clinical trials, pre-clinical studies or other research or
development activities by or on behalf of Licensee or any Affiliate or
Sublicensee, nor sale, disposal or transfer of Licensed Products in, or for use
in, a sampling or other promotional program or compassionate use program shall,
in each case, to the extent no monetary or other consideration in excess of the
cost to manufacture or supply such Licensed Product is paid to or received by
Licensee or any Affiliate or Sublicensee, give rise to any Net Sales.

1.19 New Licensed Product. The term “New Licensed Product” shall mean, with
respect to a particular Milestone Payment, all Licensed Products that
(i) contain an Active Moiety, based on or constituting a particular Licensed
Macrolide, as an API (whether as its sole API or one of two or more APIs) and
(ii) do not contain any Active Moiety based on or constituting a particular
Licensed Macrolide that has been included in any Licensed Product for which such
Milestone Payment has previously been triggered under Section 4.2

 

6



--------------------------------------------------------------------------------

1.20 NNAA Protein. The term “NNAA Protein” shall mean a Protein having,
containing or incorporating one or more Non-Natural Amino Acid(s), where such
Non-Natural Amino Acid(s) is/are added or incorporated in the Protein in vivo.

1.21 NNAA Protein Bioconjugate. The term “NNAA Protein Bioconjugate” shall mean
an NNAA Protein conjugated to one or more azide- or alkyne-containing molecular
or chemical entities forming an intermolecular (i) 1,4-disubstituted 1,2,3
triazole, (ii) 1,5 disubstituted 1,2,3 triazole, or (iii) 1,4,5 trisubstituted
1,2,3 triazole between the NNAA Protein and such molecular or chemical entity or
entities. The following are non-limiting examples of “molecular or chemical
entities”: synthetic compounds (such as PEG and other polymers, as well as other
chemical entities) and biomaterials (such as Amino Acids, peptides, proteins,
sugars, carbohydrate moieties and nucleic acids).

1.22 Non-Exclusive Territory. The term “Non-Exclusive Territory” shall mean all
countries of the world excluding the People’s Republic of China (other than Hong
Kong), South Korea, Australia, and the member nations of the Association of
Southeast Asian Nations as of the Effective Date of this Agreement.

1.23 Non-Natural Amino Acid. The term “Non-Natural Amino Acid” shall mean any
Amino Acid other than one of the following naturally occurring Amino Acids
(Glycine, Alanine, Valine, Leucine, Isoleucine, Proline, Cysteine, Methionine,
Phenylalanine, Tryptophan, Serine, Threonine, Tyrosine, Asparagine, Glutamine,
Ornithine, Lysine, Arginine, Histidine, Aspartic Acid, Glutamic Acid,
Pyrrolysine and Selenocysteine).

1.24 [*] Products Nonexclusive License. “[*] Products Nonexclusive License”
shall mean the non-exclusive, worldwide license rights (without the right to
sublicense) granted by TSRI to [*] under the Licensed Patent Rights to make and
use (but not sell) Research Products. “Research Products” is defined to mean any
product, process or device which is designed or utilized for discovering,
improving or testing a Therapeutic Product, Preventative Medicine Product, or
Diagnostic Product. “Diagnostic Product” means any product, process or device
that is designed or utilized for diagnosis of a disease or condition in humans
or vertebrate animals. “Preventative Medicine Product” means any product,
process or device that is designed or utilized to prevent the occurrence of any
disease state in humans or vertebrate animals. “Therapeutic Product” means any
product, process or device which is designed or utilized for treatment or
mitigation of an existing disease state in humans or vertebrate animals.

1.25 Polypeptide. The term “Polypeptide” shall mean a polymer comprising Amino
Acids joined by peptide bonds, and may include, without limitation, non-natural
and low molecular weight polymers.

1.26 Protein. The term “Protein” shall mean conjugated or unconjugated Amino
Acids, peptides, peptidomimetics, Polypeptides, proteins and protein mimetics.
Non-limiting examples of Proteins include an antibody, an antibody fragment and
a peptide aptamer.

1.27 Regulatory Approval. The term “Regulatory Approval” shall mean the receipt
of those certain permissions, approvals or authorizations of any governmental or
regulatory authority that are necessary to permit the marketing and sale of
Licensed Products for human use in the Therapeutic Field in a country (excluding
pricing and reimbursement approvals).

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

1.28 Stapled Peptide. The term “Stapled Peptide” shall mean a Protein that has
at least one (i) 1,4-disubstituted 1,2,3-triazole-containing macrocycle,
(ii) 1,5 disubstituted 1,2,3 triazole-containing macrocycle, or (iii) 1,4,5
trisubstituted 1,2,3 triazole-containing macrocycle, within a single Polypeptide
chain that is less than or equal to one hundred (100) amino acids in length.

1.29 Stapled Protein. The term “Stapled Protein” shall mean a Protein that has
at least one (i) 1,4-disubstituted 1,2,3-triazole-containing macrocycle,
(ii) 1,5 disubstituted 1,2,3 triazole-containing macrocycle, or (iii) 1,4,5
trisubstituted 1,2,3 triazole-containing macrocycle, within a single Polypeptide
chain that is greater than or equal to one hundred one (101) amino acids in
length.

1.30 Sublicensee. The term “Sublicensee” shall mean any non-Affiliate third
party to whom Licensee or an Affiliate grants a sublicense or similar rights
with respect to the rights conferred upon Licensee and Affiliates under this
Agreement, as permitted by Section 2.3, and any sublicensees of such a third
party with respect to such rights as permitted under Section 2.3.

1.31 Sublicense Revenues. The term “Sublicense Revenue” shall mean all revenues
and other consideration paid to Licensee or to an Affiliate in consideration of
(a) the grant of rights that includes a sublicense to the Licensed Patent Rights
or (b) the grant of distribution or marketing rights with respect to Licensed
Products. Without limiting the generality of the foregoing, Sublicense Revenues
shall include without limitation all upfront fees, license fees, milestone
payments, technology access fees, premiums above the fair market value on sales
of debt or equity securities of Licensee or of an Affiliate, annual maintenance
fees, and any other payments with respect to such sublicense, distribution or
marketing rights. Sublicense Revenues include, subject to the subsequent
sentence of this Section 1.31, amounts received from a Sublicensee under the
terms of the agreement in which the sublicense hereunder is granted and under
the terms of other agreements entered into between Licensee and Sublicensee as
part of the same transaction as the agreement that includes the grant of such
sublicense. However, Sublicense Revenues shall exclude: (i) royalties on any
Sublicensee’s sales of Licensed Products; (ii) payments for debt or equity
securities of Licensee or of an Affiliate to the extent at or below the fair
market value of such securities as of the date of receipt of such payments as
determined in good faith by Licensee’s Board of Directors; (iii) the grant to
Licensee of intellectual property rights related to Macrolides, Licensed
Products, or the technology described in the Licensed Patent Rights;
(iv) research and development funding paid or reimbursed by or on behalf of a
Sublicensee with respect to the performance of any research- or
development-related activities involving the practice of the Licensed Patent
Rights or otherwise concerning Licensed Products and performed by or on behalf
of Licensee, an Affiliate, or any contractor or other agent or representative of
either of the foregoing on or after the date the applicable sublicense agreement
is executed, where such research- or development-related activities are
specifically itemized or described in the sublicense agreement or other related
agreement(s), to the extent such amount is equal to or less than Licensee’s or
its Affiliates’ actual total cost of performing such activities, and provided
all such costs are supported by reasonably detailed written documentation or
records; (v) reimbursements or advances for any actual costs of patent
preparation, filing, prosecution, maintenance, or defense incurred by Licensee
or its Affiliates with respect to the Licensed Patent

 

8



--------------------------------------------------------------------------------

Rights or any other patent rights to which rights are granted to the applicable
Sublicensee; and; (vi) payments made by a Sublicensee as consideration for
Licensee’s or an Affiliate’s performance of services or provision of goods,
provided such services or goods are specifically itemized or described in the
sublicense agreement or other related agreement(s), and provided such services
or goods are not Licensed Products or, if such services or goods are Licensed
Products, (a) the provision of such services or goods results in Net Sales
pursuant to which a royalty is payable under Section 3, (b) the provision of
such services or goods constitutes (1) the distribution of reasonable quantities
of promotional samples of Licensed Products or (2) the provision of Licensed
Products for resale, clinical trials, research purposes, or charitable or
compassionate use purposes, or (c) the amount paid for the supply of such
Licensed Products is equal to or less than Licensee’s or its Affiliate’s actual
total cost to manufacture or supply such Licensed Products. In addition, to the
extent any minimum royalties or other payments are included in Sublicense
Revenue and are credited by a Sublicensee against royalties on sales of Licensed
Products, any amounts paid or due to TSRI under Section 4.1 with respect to such
minimum royalties or other payments shall be credited against royalties due with
respect to such sales of Licensed Products under Section 3.3 (as otherwise
adjusted under this Agreement). Any non-cash Sublicense Revenues received by
Licensee or by an Affiliate shall be valued at its fair market value as of the
date of receipt as determined in good faith by Licensee’s Board of Directors.

1.32 Therapeutic Field. The term “Therapeutic Field” shall mean the prevention,
treatment or amelioration of a specific disease, symptom, state of health, or
medical- or health-related condition in humans and/or animals.

1.33 Valid Claim. The term “Valid Claim” shall mean a claim contained in an
issued and unexpired patent included in the Licensed Patent Rights that has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction in a decision from which no
appeal can or has been taken, and which has not been admitted by TSRI to be
invalid or unenforceable through abandonment, reissue or disclaimer, provided
that any confidential contractual agreement or covenant not to sue or enforce
any Licensed Patent Rights or claim contained therein against a third party
entered into by TSRI and such third party shall not constitute an admission of
invalidity or unenforceability for purposes of this Section 1.33. The term
“Valid Claim” shall also include the claims of a pending patent application
within the Licensed Patent Rights which have not been pending for a period of
more than five (5) years from the date of the first examination on the merits.

2. Grant of License.

2.1 Grant of Exclusive License Under Licensed Patent Rights in the Therapeutic
Field. TSRI hereby grants to Licensee and its Affiliates, and Licensee and its
Affiliates accept, subject to the terms and conditions of this Agreement, an
exclusive license in the Exclusive Territory under the Licensed Patent Rights,
with a right to grant and authorize sublicenses in accordance with Section 2.3,
to make and have made, to use and have used, to sell and have sold, to offer to
sell and have offered for sale, and import and have imported Licensed Products
in the Therapeutic Field. The license granted herein shall be transferable with
the assignment of this Agreement in accordance with Section 13.

 

9



--------------------------------------------------------------------------------

2.2 Grant of Non-Exclusive License Under Licensed Patent Rights in the
Therapeutic Field. TSRI hereby grants to Licensee and its Affiliates, and
Licensee and its Affiliates accept, subject to the terms and conditions of this
Agreement, a non-exclusive license in the Non-Exclusive Territory under the
Licensed Patent Rights, with a right to grant and authorize sublicenses in
accordance with Section 2.3, to make and have made, to use and have used, to
sell and have sold, to offer to sell and have offered for sale, and import and
have imported Licensed Products in the Therapeutic Field. The license granted
herein shall be transferable with the assignment of this Agreement in accordance
with Section 13.

2.3 Sublicensing. Licensee and its Affiliates shall have the right to grant and
authorize sublicenses to any party with respect to the rights conferred upon
Licensee and its Affiliates under this Agreement; provided, however that any
sublicense granted under this Section 2.3 shall be subject in all respects to
the applicable provisions contained in this Agreement (including without
limitation the provisions regarding governmental interest, reservation of
rights, development efforts, reporting, audit rights, indemnity, insurance,
Challenges, warranty disclaimer, limitation of liability, confidentiality, and
rights upon expiration or termination). To the extent any sublicense granted
hereunder is not subject to the applicable provisions hereof as required above,
the terms of this Agreement shall control. Licensee shall forward to TSRI a copy
of any and all fully executed sublicense agreements within thirty (30) days of
execution. Licensee shall at all times be and remain responsible for the
compliance by Sublicensees with the applicable terms and conditions of this
Agreement, including without limitation the payment of all amounts that may
become due hereunder as a result of any Sublicensees’ activities.

2.4 No Other License. This Agreement confers no license or rights by
implication, estoppel or otherwise under any patent applications or patents or
intellectual property of TSRI other than the Licensed Patent Rights regardless
of whether such patent applications, patents or intellectual property are
dominant or subordinate to the Licensed Patent Rights.

2.5 Governmental Interest. Licensee and TSRI acknowledge that TSRI has received,
and expects to continue to receive, funding from the United States Government in
support of TSRI’s research activities. Licensee and TSRI acknowledge and agree
that their respective rights and obligations under this Agreement shall be
subject to the rights of the United States Government, existing and as amended,
which arise or result from TSRI’s receipt of research support from the United
States Government, including without limitation 37 C.F.R. Part 401, the National
Institutes of Health (“NIH”) Grants Policy Statement and the NIH Guidelines for
Obtaining and Disseminating Biomedical Research Resources.

2.6 Reservation of Rights. Notwithstanding the exclusive license granted under
Section 2.1, TSRI reserves the right to use for any internal research and
educational purposes any Licensed Patent Rights licensed hereunder, without TSRI
being obligated to pay Licensee any royalties or other compensation or to
account to Licensee in any way. In addition, TSRI reserves the right to grant
non-exclusive licenses, without rights of sublicense, to use the Licensed Patent
Rights for internal research and educational purposes to other nonprofit or
academic institutions, without the other nonprofit or academic institution being
obligated to pay Licensee any royalties or other compensation or to account to
Licensee in any way.

 

10



--------------------------------------------------------------------------------

2.7 [*] Non-Exclusive License. The license granted under Section 2.1 of this
Agreement is further subject to the non-exclusive license rights granted to [*]
pursuant to the [*] [*] Products Nonexclusive License.

3. Royalties and Other Payments.

3.1 License Issue Fee. Within twenty (20) business days after the Effective
Date, Licensee agrees to pay, and shall pay, to TSRI a one-time only,
nonrefundable license issue fee in the amount of Three Hundred Fifty Thousand
U.S. Dollars (U.S.$350,000).

3.2 Annual Maintenance Fee. Licensee agrees to pay, and shall pay, to TSRI a
nonrefundable annual maintenance fee in the amount of (a) Fifty Thousand U.S.
Dollars (U.S.$50,000) within thirty (30) days after the first (1st), second
(2nd), and third (3rd) anniversaries of the Effective Date, and (b) Eighty-Five
Thousand U.S. Dollars (U.S.$85,000) within thirty (30) days after each
anniversary of the Effective Date thereafter (i.e. beginning with the fourth
(4th) anniversary of the Effective Date) during the term of this Agreement. The
annual maintenance fee due in a particular calendar year shall be credited
against royalties due under Section 3.3 (as they may be adjusted under this
Agreement) for that calendar year and Licensee’s Royalty Reports shall reflect
such a credit. The annual maintenance fee due in a particular calendar year
shall not be credited against any milestone payments, Sublicense Payments,
royalties due for any preceding or subsequent calendar year or against any other
amounts due by Licensee under this Agreement.

3.3 Running Royalties for Licensed Products.

3.3.1 Standard Royalties. Subject to Section 3.3.2 below and any other
adjustments provided in this Agreement, Licensee shall pay to TSRI running
royalties, on a Licensed Product-by-Licensed Product and country-by country
basis, in the amount of [*] percent ([*]%) of Net Sales of Licensed Products in
all countries in which the manufacture, use, sale, offer for sale or importation
of such Licensed Product would, in the absence of the license under the Licensed
Patent Rights granted by this Agreement, infringe one or more Valid Claims in
that country.

3.3.2 Adjustments for Competition in Exclusive Territory. If Competition occurs
with respect to a particular Licensed Product sold in a particular country in
the Exclusive Territory, the royalty rate applicable to Net Sales of such
Licensed Product in such country shall be reduced to [*] percent ([*]%) of such
Net Sales for the calendar quarter during which such Competition first occurred
(the “Initial Competition Quarter” with respect to such Competition) and for all
subsequent calendar quarters, if any, on a calendar quarter-by-calendar quarter
basis, in which Competition continues to occur with respect to such Licensed
Product in such country in the Exclusive Territory, subject to any further
adjustments thereto provided in this Agreement. For clarity, the Parties agree
that Licensee shall resume paying royalties to TSRI at the royalty rate of [*]
percent ([*]%) of Net Sales of such Licensed Product in such country for all
calendar quarters after the Initial Competition Quarter in which Competition no
longer continues to occur with respect to such Licensed Product in such country,
on a calendar quarter-by-calendar quarter basis.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

3.4 Combination Products. Notwithstanding anything to the contrary, if a
Licensed Product is sold in any country that includes one or more active
ingredients that is not a Macrolide Covered by the Licensed Patent Rights (such
a Macrolide, a “Licensed Macrolide”; such a Licensed Product, a “Combination
Product”), then Net Sales of such Combination Product for purposes of
determining royalty payments to TSRI shall be calculated by multiplying Net
Sales of the Combination Product (as calculated without reference to this
Section 3.4) by the fraction A/(A+B), where A is the weighted average gross sale
price of the Licensed Product(s) including solely the Licensed Macrolide(s) (and
not the other active pharmaceutical ingredient(s)) included in the Combination
Product (the “Basic Product(s)”) in such country during the royalty period in
question, when sold separately from such other active ingredient(s) in finished
form in the same strength and dosage form, and B is the weighted average gross
sale price of product(s) including the other active pharmaceutical ingredient(s)
included in the Combination Product (and not any Licensed Macrolide(s)) (such
products, “Other Product(s)”) in that country during the royalty period in
question, when sold separately from the Basic Product(s) in finished form in the
same strength and dosage form.

In the event that, with respect to any Combination Product sold in a particular
country, the weighted average gross sale price of the Basic Product(s) in such
country can be determined but the weighted average gross sale price(s) of the
Other Product(s) in such country cannot be determined, Net Sales for purposes of
determining royalty payments to TSRI for such Combination Product in such
country shall be calculated by multiplying the Net Sales of the Combination
Product in such country (as calculated without reference to this Section 3.4) by
the fraction A/C where A is the weighted average gross sale price of the Basic
Product(s) when sold separately during the royalty period in question in
finished form in the same strength and dosage form in such country, and C is the
weighted average gross sale price of the Combination Product during the royalty
period in question in such country.

In the event that, with respect to any Combination Product sold in a particular
country, the weighted average gross sale price(s) of the Other Product(s) in
such country can be determined, but the weighted average gross sale price of the
Basic Product cannot be determined, Net Sales for purposes of determining
royalty payments to TSRI for such Combination Product in such country shall be
calculated by multiplying the Net Sales of the Combination Product in such
country (as calculated without reference to this Section 3.4) by the following
formula: one (1) minus B/C (which may be otherwise written as 1-(B/C)), where B
is the weighted average gross sale price(s) of the Other Product(s) when sold
separately during the royalty period in question in finished form in the same
strength and dosage form in such country, and C is the weighted average gross
sale price of the Combination Product during the royalty period in question in
such country (if there is more than one Other Product, B shall equal the sum of
all such Other Products’ weighted average gross sale prices in such country).

In the event that, with respect to any Combination Product sold in a particular
country, the weighted average gross sale price(s) in such country of neither the
Basic Product(s) nor the Other Product(s) in the Combination Product can be
determined, the Net Sales of the Combination Product shall, for the purposes of
determining royalty payments to TSRI with respect to such

 

12



--------------------------------------------------------------------------------

Combination Product, be the portion of Net Sales of such Combination Product
reasonably attributable to the Licensed Macrolides contained therein and not the
other active ingredient(s) contained therein, as mutually agreed upon by
Licensee and TSRI in writing based on the relative value contributed by each
active ingredient.

When determining the weighted average gross sale price of a Basic Product, Other
Product, or Combination Product in a particular country, the weighted average
gross sale price shall be so calculated by dividing the gross sales dollars
(converted into U.S. dollars) by the number of units of Basic Product(s),
Combination Product, or Other Product(s) sold in such country during the
preceding twelve (12) calendar months (or the number of calendar months sold if
there have not been such sales in a country for an entire 12 calendar months
before the Combination Product calculation contemplated hereunder is made for
such country) for the respective Basic Product, Other Product, or Combination
Product .

3.5 Compulsory Licensing. Should Licensee, an Affiliate, or any Sublicensee
(i) be required under the applicable laws, rules, regulations, or governmental
directives of any country to grant a compulsory license to one or more third
parties under the Licensed Patent Rights at a royalty rate less than the rate
specified in Section 3.3 (as otherwise adjusted under this Agreement) and
(ii) actually grant such a compulsory license to such a third party, Licensee
shall notify TSRI, including any material information concerning such compulsory
license, and the running royalty rates payable to TSRI under Section 3.3
(including any adjustments thereto under this Agreement) for sales of Licensed
Products in such country within the specific market segment of such compulsory
license (whether sold directly under such compulsory license or otherwise within
the specific market segment of such compulsory license by Licensee, any
Affiliate thereof, or any other Sublicensee) will be automatically adjusted to
equal the required lower royalty rate granted to such third party for such
country with respect to the sales of such Licensed Products under such license
(the “Compulsory Royalty”).

3.6 No Multiple Royalties. No multiple royalties shall be due with respect to
sales of a particular Licensed Product because such Licensed Product is covered
by more than one Valid Claim of the Licensed Patent Rights. In such case,
Licensee shall pay only one royalty at the applicable rate pursuant to
Section 3.3 above.

3.7 Non-Arms Length Transactions. On sales of Licensed Products which are made
in other than arm’s-length transaction, the value of the Net Sales attributed
under this Section 3 to such a transaction shall be that which would have been
received in an arm’s-length transaction, based on sales of like quality and
quantity products on or about the time of such transaction.

3.8 Duration of Royalty Obligations. The royalty obligations of Licensee as to
each Licensed Product shall continue on a country-by-country basis until the
date on which there is not at least one Valid Claim that Covers such Licensed
Product in that country.

3.9 Payment Increase in the Event of a Challenge.

3.9.1 Challenge By or Supported by Licensee or its Affiliates. Notwithstanding
anything to the contrary in this Agreement, in the event (i) Licensee or an
Affiliate institutes,

 

13



--------------------------------------------------------------------------------

makes or maintains any Challenge or (ii) a Sublicensee institutes, makes or
maintains any Challenge (A) with financial support or other resources directly
or indirectly received from Licensee or its Affiliates intended for such purpose
and/or (B) at the suggestion, inducement or encouragement of Licensee or its
Affiliates, then, in addition to the annual maintenance fees due under
Section 3.2, the royalties due under Section 3.3, the Sublicense Payments due
under Section 4.1, and the milestone payments due under Section 4.2 (as such
royalties and Sublicense Payments may be otherwise adjusted under this
Agreement) (collectively “Base Payments”), Licensee shall also pay to TSRI
additional amounts equal to [*] times ([*]x) any such annual maintenance fees,
royalties, Sublicense Payments and milestone payments (collectively “Additional
Payments”) accruing during the Additional Payment Period (as defined below)
(i.e., the payment obligations under Sections 3 and 4 shall be [*] for any
annual maintenance fees due, milestone events occurring, Net Sales made, or
Sublicense Payments due for Sublicense Revenues received during the Additional
Payment Period). The Additional Payments shall be paid to TSRI at the same time
as the corresponding Base Payments are due pursuant to this Agreement.
Additional Payments made solely with respect to annual maintenance fees under
Section 3.2 shall be creditable against royalties due under Section 3.3 (as they
otherwise may be adjusted under this Agreement) in the same manner as such
annual maintenance fees pursuant to Section 3.2.

3.9.2 Challenge By a Sublicensee. In the event a Sublicensee institutes, makes
or maintains any Challenge without financial support or other resources directly
or indirectly received from Licensee or its Affiliates intended for such
purpose, and without any suggestion, inducement or encouragement by Licensee or
its Affiliates to institute, make or maintain such a Challenge, then in addition
to the Base Payments, Licensee shall pay to TSRI additional amounts equal to [*]
times ([*]x) (A) the annual maintenance fees due under Section 3.2 during the
Additional Payment Period, (B) the royalties due under Section 3.3 (subject to
any adjustments thereto otherwise provided in this Agreement) for all Licensed
Products sold by such challenging Sublicensee, Licensee, and Licensee’s
Affiliates during the Additional Payment Period, (C) the Sublicense Payments due
for all Sublicense Revenues received from such challenging Sublicensee during
the Additional Payment Period, and (D) the milestone payments due for any
milestone event achieved by such challenging Sublicensee during the Additional
Payment Period (collectively “Special Payments”). The Special Payments shall be
paid to TSRI at the same time as the corresponding Base Payments are due
pursuant to this Agreement. Special Payments made solely with respect to annual
maintenance fees under Section 3.2 shall be creditable against royalties due
under Section 3.3 (as they otherwise may be adjusted under this Agreement) in
the same manner as such annual maintenance fees pursuant to Section 3.2.

3.9.3 Gross-Up Amount. If the Special Payments paid by Licensee to TSRI pursuant
to Section 3.9.2 in a particular royalty reporting period are less than [*]
times ([*]x) the total amount of documented attorneys’ fees, expert witness
fees, consultant fees, direct costs of TSRI personnel (i.e. internal FTE costs),
and other litigation-related direct costs incurred, in each case, by TSRI in
connection with the Challenge by such Sublicensee in that particular royalty
reporting period (“[*]x Litigation Costs”), then Licensee shall additionally pay
to TSRI the difference between the [*]x Litigation Costs and the Special
Payments (“Gross-Up Amount”) during the Additional Payment Period. The Gross-Up
Amount shall be paid by Licensee to TSRI

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

within thirty (30) days of receipt of TSRI’s invoice with respect thereto. In
connection with the foregoing, TSRI shall report to Licensee the [*]x Litigation
Costs and provide reasonable back-up documentation with respect thereto. For
clarity, upon expiration of the Additional Payment Period as provided in
Section 3.9.4 below, Licensee shall no longer be obligated to pay the Gross-Up
Amount or Special Payments, but, to the extent this Agreement remains in effect,
shall still be required to continue paying the Base Payments to TSRI.

3.9.4 Additional Payment Period. For purposes of this Section 3.9, the term
“Additional Payment Period” shall mean the period beginning upon the date
Licensee, an Affiliate or Sublicensee, as applicable, institutes or makes a
Challenge, and ending upon (i) the conclusion of the Challenge if no Valid
Claims remain in the country(ies) in which such Challenge was made or (ii) the
termination or expiration of this entire Agreement, pursuant to the provisions
of this Agreement, if at least one (1) of the claims within the Licensed Patent
Rights remains a Valid Claim in the country(ies) in which such Challenge was
made, provided that, notwithstanding anything to the contrary, nothing in
Section 3.9 shall in any event be construed to require payment of any Additional
Payments, Special Payments, or Gross-Up Amounts (or other amounts under
Section 3 or Section 4) with respect to sales, revenue, or other activities or
achievements in a particular country with respect to a particular Licensed
Product following the expiration of this Agreement (and the royalty obligations
hereunder) solely with respect to such Licensed Product in such country under
Sections 3.8 and 12.1.

3.9.5 No Right to Recoup. In the event Licensee, an Affiliate, or a Sublicensee
directly or indirectly institutes, makes or maintains any Challenge, Licensee
shall have no right to recoup, recover, set-off or otherwise get reimbursement
of any royalties, annual fees, Sublicense Payments, milestone payments, or other
monies that are, in each case, paid hereunder to TSRI prior to or during the
period of such Challenge, and Licensee hereby voluntarily and irrevocably waives
any right to seek return of such royalties, annual fees, Sublicense Payments,
milestone payments, or other monies paid by Licensee to TSRI in the event
Licensee, an Affiliate or a Sublicensee directly or indirectly institutes, makes
or maintains any Challenge, provided that the foregoing shall not be construed
to limit Licensee’s right to claim a refund or reimbursement of any overpayment
to TSRI under this Agreement resulting solely from good faith accounting,
reporting, or other errors on the part of any Sublicensee that occurred through
no fault of Licensee.

3.9.6 Pre-Challenge Requirements. Except to the extent any defenses,
counterclaims, countersuits, or responses brought by Licensee, an Affiliate, or
a Sublicensee solely in response to a legal proceeding filed by TSRI with
respect to any Licensed Patent Rights must, as a result of any legally-imposed
time limitation, be brought or filed within a period less than [*] ([*]) days
following the filing of such a proceeding by TSRI, in which case all [*] ([*])
day time periods referenced below shall instead be equal to [*] ([*]) days fewer
than the number of days within which Licensee, an Affiliate thereof, or a
Sublicensee is required to respond to such proceeding (i.e., if a response to a
proceeding filed by TSRI is required within [*] ([*]) days thereof, all [*]
([*]) day periods set forth below shall instead be [*] ([*]) days), Licensee
will provide written notice to TSRI at least [*] ([*]) days prior to Licensee,
an Affiliate, or, to the extent known to Licensee, a Sublicensee instituting or
making any Challenges, and Licensee

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

agrees that (i) neither Licensee nor any Affiliate will institute such Challenge
for at least [*] ([*]) days after the date of such notice, and (ii) it will use
commercially reasonable efforts to ensure that Sublicensees do not institute a
Challenge for at least [*] ([*]) days after the date of such notice. Licensee
will include with such written notice a list of all prior art and a description
of the other facts and arguments that support its contention that any of the
Licensed Patent Rights are invalid or unenforceable, provided that such
obligation shall apply with respect to any Challenge initiated by or on behalf
of any Sublicensee only to the extent such information is in the possession of
Licensee or an Affiliate or can be reasonably obtained by Licensee or an
Affiliate from such challenging Sublicensee. During such [*] ([*]) day period,
the Parties will discuss the same and attempt in good faith to mutually resolve
such issues.

3.9.7 Reasonable Provisions. The Parties agree that neither of them is entering
into this Agreement with the anticipation that Challenges will be instituted or
made by Licensee, Affiliates, or any of its Sublicensees against TSRI, and
consequently the Base Payment rates and the other financial terms and conditions
herein reflect that understanding. Licensee and TSRI further agree that if the
Parties did expect that such Challenges would be made against TSRI, the Base
Payment rates and the other financial terms and conditions herein would be
significantly higher. Accordingly, the Parties agree that the provisions herein
for payment of the Additional Payments, Special Payments and Gross-Up Amount to
TSRI and the other provisions of this Section 3.9 are reasonable and reflect a
mutual adjustment of certain financial provisions of this Agreement to
accommodate those situations in which a Challenge is made against TSRI in lieu
of increasing the Base Payment rates and the other financial terms and
conditions of this Agreement as of the Effective Date.

4. Sublicense Payments; Milestone Payments.

4.1 Sublicense Payments.

4.1.1 Standard Payments. All Sublicense Revenues shall be reported to TSRI by
Licensee in accordance with Section 6.2. Any non-cash item of Sublicense
Revenues received by Licensee or an Affiliate from a Sublicensee shall be valued
at its fair market value as of the date of receipt. Licensee shall pay to TSRI a
non-creditable (except as set forth in Section 1.31 and Section 4.1.2),
non-refundable percentage of Sublicense Revenues according to the following
schedule: (i) [*] percent ([*]%) of Sublicense Revenues that Licensee receives
from a Sublicensee as consideration for Licensee’s grant of rights to such
Sublicensee under Licensed Patent Rights or with respect to a Licensed Product
in the Exclusive Territory, and (ii) [*] percent ([*]%) of Sublicense Revenues
that Licensee receives from a Sublicensee as consideration for Licensee’s grant
of rights to such Sublicensee under Licensed Patent Rights or with respect to a
Licensed Product in the Non-Exclusive Territory (collectively, “Sublicense
Payments”).

4.1.2 Adjustments for Competition in Exclusive Territory. If Competition occurs
with respect to a Licensed Product sold only by or on behalf of a Sublicensee in
a particular country in the Exclusive Territory, then (i) provided that Licensee
has previously paid to TSRI [*] percent ([*]%) of all Sublicense Revenue
previously received by Licensee from such

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

16



--------------------------------------------------------------------------------

Sublicensee with respect to such country in all calendar quarters prior to the
Initial Competition Quarter for such Competition, an amount equal to [*] percent
([*]%) of all Sublicense Revenue previously received by Licensee from such
Sublicensee with respect to such country in all calendar quarters prior to the
Initial Competition Quarter for such Competition shall be creditable by Licensee
only against royalties for that particular Licensed Product affected by such
Competition sold by or on behalf of such Sublicensee in such country in the
Exclusive Territory that are due to TSRI under this Agreement with respect to
such Initial Competition Quarter and for subsequent calendar quarters, if any,
on a calendar quarter-by-calendar quarter basis, in which Competition continues
to occur with respect to such Licensed Product in such country in the Exclusive
Territory, and (ii) the percentage of Sublicense Revenues payable to TSRI with
respect to all Sublicense Revenues received from such Sublicensee during such
Initial Competition Quarter and during subsequent calendar quarters, if any, on
a calendar quarter-by-calendar quarter basis, in which Competition continues to
occur with respect to such Licensed Product in such country in the Exclusive
Territory shall be [*] percent ([*]%) in lieu of the [*] percent ([*]%) set
forth in Section 4.1.1 above. For clarity, the Parties agree that (a) the amount
subject to credit under Section 4.1.2(i) shall not be creditable in any calendar
quarter after the Initial Competition Quarter in which Competition no longer
continues to occur with respect to such Licensed Product in such country, on a
calendar quarter-by-calendar quarter basis, and (b) the percentage of Sublicense
Revenues payable to TSRI with respect to all Sublicense Revenues received from
such Sublicensee during any calendar quarter after the Initial Competition
Quarter in which Competition no longer continues to occur with respect to such
Licensed Product in such country, on a calendar quarter-by-calendar quarter
basis, shall be [*] percent ([*]%).

4.2 Milestone Payments. Licensee shall pay to TSRI the following non-creditable,
non-refundable amounts (each, a “Milestone Payment”) for the achievement of the
following product development milestone events within thirty (30) days of the
first occurrence of each milestone for the first of each New Licensed Product to
meet such milestone as follows:

In the Non-Exclusive Territory:

 

Milestone Event

   Milestone Payment for the first of each
New Licensed Product that achieves
the Milestone Event  

First Commercial Sale for human therapeutic use in the Non-Exclusive Territory

   U.S. $ [ *] 

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

In the Exclusive Territory:

 

Milestone Event

   Milestone Payment for the first of each
New Licensed Product that achieves
the Milestone Event  

First Regulatory Approval for human therapeutic use in the Exclusive Territory

   U.S. $ [ *] 

First anniversary of the First Commercial Sale for human therapeutic use in the
Exclusive Territory

   U.S. $ [ *] 

Each Milestone Payment above shall only be due for the first of each New
Licensed Product to first achieve the corresponding milestone event.
Notwithstanding anything to the contrary, salts, solvates, hydrates,
morphological forms, prodrugs and/or metabolites of any API of a particular New
Licensed Product, and any formulations of any of the foregoing, shall not be
construed as rendering the Licensed Product containing such salts, solvates,
hydrates, morphological forms, prodrugs and/or metabolites a new and distinct
New Licensed Product for purposes of this Section 4.2. Each Milestone Payment
shall only be due and payable once with respect to the first of each New
Licensed Product to achieve a particular milestone event, regardless of the
number of Regulatory Approvals received by all such New Licensed Products or
number of countries in which any such New Licensed Product is sold or receives
Regulatory Approval.

Any Milestone Payment that Licensee makes to TSRI for a milestone event achieved
by a Sublicensee will be credited against Sublicense Payments that are due with
respect to Sublicense Revenues received in connection with achievement of the
same or substantially similar milestone event and only up to the amount of the
Sublicense Payment due hereunder with respect to the Sublicense Revenues
received with respect to the achievement of such milestone event (i.e., no carry
forward credit if the credit from the milestone payment exceeds the amount of
the Sublicense Payment due for the Sublicense Revenues received with respect to
the achievement of the same or substantially similar milestone event).

5. Royalty Payments. Royalties on Net Sales pursuant to Section 3.3 and
Sublicense Payments pursuant to Section 4.1 shall be payable by Licensee
quarterly, within ninety (90) days after the end of each calendar quarter, based
upon Net Sales by Licensee during such calendar quarter, and/or Net Sales
reported from Affiliates and Sublicensees during such calendar quarter, and
Sublicense Revenues received by Licensee or reported by Affiliates during such
calendar quarter.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

6. Development and Commercialization Activities.

6.1 Licensee’s Commercialization Activities. Licensee shall use commercially
reasonable efforts, itself or through its Affiliates or Sublicensees, to develop
and obtain Regulatory Approvals to market and sell one or more Licensed Products
in the Exclusive Territory as promptly as is reasonably and commercially
feasible, and, subject to obtaining necessary Regulatory Approvals, to produce
and sell reasonable quantities of Licensed Products sufficient to meet market
demands. Licensee shall keep TSRI generally informed on a reasonably periodic
basis as to Licensee’s and its Affiliates’ progress with respect to their
development of Licensed Products, including without limitation their regulatory
filings and approvals, marketing, production, sale and sublicense of Licensed
Patent Rights. Licensee shall also provide to TSRI a written annual report on
its progress on the development and commercialization of Licensed Products in
the Exclusive Territory and in the Non-Exclusive Territory by June 30 of each
calendar year during the term of this Agreement. These progress reports shall
include without limitation the progress on research and development, status of
applications for Regulatory Approvals, and the status of its
manufacturing/sublicensing, marketing and sales efforts during the preceding
calendar year as well as plans for the present calendar year.

6.2 Reports on Revenues and Payments. Licensee shall submit to TSRI, at the time
that each royalty payment and Sublicense Payment pursuant to Section 5 is due,
on a country-by-country and per Licensed Product-by-Licensed Product basis, a
royalty report (the “Royalty Report”) setting forth for such calendar quarter:

(a) the number of units of Licensed Products sold by Licensee, Affiliates, and
Sublicensees;

(b) the gross amounts due or invoiced for such Licensed Products sold by
Licensee, Affiliates, and Sublicensees;

(c) a detailed listing of deductions applicable to determine Net Sales of
Licensed Products pursuant to Section 1.18, the calculation for Combination
Products under Section 3.4, and any Unwound Sales Deductions which are deemed
Net Sales pursuant to Section 1.18; and

(d) the amount of royalties due under Section 3, or if no royalties are due to
TSRI for any reporting period, the statement that no royalties are due and a
reasonably detailed explanation why they are not due for that quarterly period.

Each Royalty Report shall be certified as correct by an officer of Licensee.

6.3 Royalty Payments. Licensee agrees to pay and shall pay to TSRI with each
Royalty Report the amount of royalty and/or Sublicense Payments due with respect
to such calendar quarter in accordance with Section 5 above. All payments due
hereunder shall be deemed received when funds are credited to TSRI’s bank
account and shall be payable by check or wire transfer in United States Dollars.

6.4 Foreign Sales. The remittance of royalties payable on sales outside the
United States shall be payable to TSRI in United States Dollar equivalents at
the official rate of

 

19



--------------------------------------------------------------------------------

exchange of the currency of the country from which the royalties are payable, as
quoted in The Wall Street Journal for the last business day of the calendar
quarter during which the sales on which the royalties are payable occurred. If
the transfer of or the conversion into the United States Dollar equivalents of
any such remittance in any such instance is not lawful or possible, the payment
of such part of the royalties as is necessary shall be made by Licensee, for
itself or on behalf of its Affiliates or Sublicensees, by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based, to the credit and account of TSRI or its nominee in any commercial bank
or trust company of TSRI’s choice located in that country, and prompt written
notice of such payment shall be given by Licensee to TSRI.

6.5 Taxes. Any tax required to be paid or withheld by Licensee under the laws of
any country for any royalties or other amounts due hereunder or for the accounts
of TSRI shall be promptly paid by Licensee for and on behalf of TSRI to the
appropriate governmental authority, and Licensee shall furnish TSRI with proof
of payment of such tax together with official or other appropriate evidence
issued by the applicable government authority. Any such tax or withholding
actually paid on TSRI’s behalf shall be deducted from payments due TSRI under
this Agreement, and amounts payable to TSRI hereunder shall be reduced by the
amount of such tax or withholding.

7. Record Keeping. Licensee shall keep, and shall require its Affiliates and
Sublicensees to keep, accurate records (together with supporting documentation)
of all Licensed Products sold under this Agreement, as appropriate to determine
the amount of royalties (including the calculations of royalties on Combination
Products), milestone payments and other monies due to TSRI hereunder, as well as
records regarding Sublicense Revenues, Sublicense Payments and Licensee’s
compliance with this Agreement. Such records shall be retained for at least four
(4) years following the end of the reporting period to which such records
relate. Such records shall be available, upon prior written notice to Licensee,
during normal business hours for examination and copying by TSRI and/or its
designated certified public accountant for the purpose of verifying the accuracy
of Licensee’s reports and payments hereunder and its compliance with this
Agreement. In conducting examinations pursuant to this Section, TSRI and/or its
accountant shall have access to, and such accountant may disclose to TSRI, all
records which TSRI or its accountant reasonably believes to be relevant to the
calculation of royalties and other payments under Section 3, other consideration
under Section 4, other financial obligations under this Agreement and to
Licensee’s compliance with this Agreement. These examinations shall be at TSRI’s
expense, except that if an examination shows an underreporting or underpayment
of [*] percent ([*]%) or more of the amount due for any four (4) consecutive
calendar quarter period, then Licensee shall pay the reasonable, documented cost
of such examination (including without limitation TSRI’s reasonable, documented
attorney’s fees, accountant’s fees and other out-of-pocket costs), as well as
any additional payments that would have been payable to TSRI had Licensee
reported correctly, plus interest on such amounts at the rate of [*] percent
([*]%) per month. All payments due hereunder shall be made within thirty
(30) days of Licensee’s receipt of a copy of the audit report. TSRI may exercise
its audit rights under this Section 7 no more frequently than once in any
calendar year.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

20



--------------------------------------------------------------------------------

8. Patent Matters.

8.1 Patent Prosecution and Maintenance. From and after the Effective Date, the
provisions of this Section 8 shall control the preparation, filing and
prosecution of any patent application and maintenance of any patent included
within Licensed Patent Rights. TSRI shall (a) direct and control the
preparation, filing and prosecution of the United States and foreign patent
applications within Licensed Patent Rights (including without limitation any
reissues, reexaminations, appeals to appropriate patent offices and/or courts,
post-issuance proceedings (except to the extent otherwise provided in
Section 8.4), interferences and foreign oppositions and inter partes
proceedings); and (b) maintain the patents issuing therefrom; in each case,
using TSRI’s Office of Patent Counsel (“OPC”) and/or outside patent counsel
selected solely by TSRI. TSRI shall have the sole right and authority over all
matters regarding the preparation, filing, prosecution, and/or maintenance of
all United States and foreign patent applications and patents within the
Licensed Patent Rights (including without limitation any reissues,
reexaminations, appeals to appropriate patent offices and/or courts,
post-issuance proceedings (except to the extent otherwise provided in
Section 8.4), interferences, and foreign oppositions and inter partes
proceedings).

8.2 Information to Licensee. TSRI shall (i) keep, and shall instruct OPC and
outside patent counsel to keep, Licensee regularly informed with regard to the
preparation, filing, prosecution and maintenance of the Licensed Patent Rights
by promptly delivering, and instructing OPC and outside patent counsel promptly
to deliver, to Licensee copies of all official correspondence with or received
from the United States and foreign patent offices, including but not limited to
patent applications, amendments, issued patents, related correspondence, and
other related documents and, with respect to material submissions to foreign
patent offices, authorities, or agencies regarding the Licensed Patent Rights in
the Exclusive Territory, (ii) provide Licensee a reasonable opportunity to
comment on that portion of the proposed submission, if any, that applies to the
Licensed Patent Rights covering Licensed Products in the Therapeutic Field.
However, TSRI has the right, in its sole discretion, to decide what to
incorporate into all such submissions.

8.3 Ownership. The patent applications filed and the patents obtained pursuant
to Section 8.1 hereof claiming inventions made solely by TSRI personnel shall be
owned solely by TSRI and deemed a part of Licensed Patent Rights.

8.4 Infringement Actions.

8.4.1 Prosecution of Infringements solely in the Exclusive Infringement Field.
The following provisions apply to any actual, potential, alleged, or threatened
infringement of, or challenge to the validity or enforceability of, the Licensed
Patent Rights in the Exclusive Territory that occurs solely with respect to
products that are or contain one or more Macrolides in the Therapeutic Field
(such an infringement or challenge, an infringement or challenge in the
“Exclusive Infringement Field”):

(a) TSRI and Licensee shall each promptly notify the other in writing of any
actual, potential, alleged, or threatened-infringement of, or challenge to the
validity or enforceability of, Licensed Patent Rights in the Exclusive Territory
solely in the Exclusive

 

21



--------------------------------------------------------------------------------

Infringement Field of which it becomes aware. After receiving notice from the
other Party of an actual, potential, alleged, or threatened infringement of the
Licensed Patent Rights in the Exclusive Territory solely in the Exclusive
Infringement Field by a third party, the Parties will consult with each other
about whether and to what extent such third party’s products or activities may
be infringing upon the Licensed Patent Rights solely in the Exclusive
Infringement Field in the applicable country(ies) and the extent to which the
relevant products or activities are damaging or may damage sales of Licensed
Products, or otherwise are damaging or may damage Licensee’s, Affiliates’, and
Sublicensees’ businesses with respect to Licensed Products, in the Exclusive
Infringement Field in such country(ies); provided, however, that promptly after
delivery of such notice, and in any event prior to engaging in any such
consultation or discussion, TSRI and Licensee shall enter into a mutually
acceptable joint defense/common interest agreement for the purpose of preserving
all applicable privileges attaching to the Parties’ discussion and pursuit of
their mutual interest in the enforcement and/or defense of the Licensed Patent
Rights in the Exclusive Territory solely in the Exclusive Infringement Field. In
this way, the Parties will attempt to reach a mutual agreement regarding what,
if any, action should be taken against the third party.

(b) In the event of any actual, potential, alleged, or threatened infringement
of the Licensed Patent Rights in the Exclusive Territory solely in the Exclusive
Infringement Field then, except as otherwise mutually agreed by the Parties
pursuant to Section 8.4.1(a), Licensee shall have the first right (but not the
obligation) to prosecute or take other appropriate action to abate such
infringement (including defense of actions for declaratory relief of
non-infringement). Licensee may enter into settlements, stipulated judgments or
other arrangements respecting such infringement or challenge, at its own
expense, provided that any such settlement, stipulated judgment, or other
arrangement that (i) admits fault or wrongdoing on the part of TSRI,
(ii) restricts, reduces or otherwise affects the scope, enforceability or
validity of any Licensed Patent Rights in the Exclusive Territory, (iii) imposes
any obligation on TRSI, or (iv) exceeds, with respect to any grant of rights to
the Licensed Patent Rights, the scope of such rights granted to Licensee under
this Agreement or is otherwise inconsistent with the provisions of this
Agreement, may be entered into only with TSRI’s prior written consent. TSRI
shall permit any action to be brought in its name and/or join in such action if
required by law, provided that (i) TSRI approves the outside counsel selected by
Licensee to prosecute or defend such action prior to any action being filed
thereby (such approval not to be unreasonably withheld or delayed), and
(ii) Licensee regularly informs TSRI about the progress of such action. TSRI
shall cooperate in such action or negotiations or settlement related thereto as
reasonably requested by Licensee, including any reasonable assistance of a
technical nature which Licensee may request and TSRI provides in any litigation
arising in accordance with the provisions of this Section 8.4.1, for which
Licensee shall pay to TSRI a reasonable hourly royalty rate of compensation.
Notwithstanding the above, in the event Licensee prosecutes any such
infringement actions or defends against any such challenges, TSRI, at its
expense, shall have the right to retain separate independent counsel to assist
in prosecuting or defending such actions.

(c) In the event Licensee fails to bring an infringement action or proceeding
against the third party or defend a third party challenge, as applicable, or to
enter into material or substantive settlement discussions or negotiations with
the third party with respect to such potential, alleged, actual, or threatened
infringement or challenge under Section 8.4.1(b) within one hundred twenty
(120) days following initiation of consultation between the Parties

 

22



--------------------------------------------------------------------------------

pursuant to Section 8.4.1(a), then TSRI, in addition to any other remedies it
may have, shall have the right, but not the obligation, to prosecute such
infringement or defend such action on its own behalf. TSRI may enter into
settlements, stipulated judgments or other arrangements respecting such
infringement or challenge, at its own expense, but to the extent such
settlement, judgment or other arrangement (i) restricts, reduces, or otherwise
affects Licensee’s rights under this Agreement under the Licensed Patent Rights
in the Exclusive Infringement Field (except as provided below), (ii) admits any
wrongdoing or fault on the part of Licensee, or any of its Affiliates or
Sublicensees, or (iii) imposes any obligation on Licensee, any Affiliate
thereof, or any Sublicensee, such settlement, judgment, or other arrangement may
only be entered into with the prior written consent of Licensee. Notwithstanding
anything to the contrary in this Agreement, in the event that TSRI enters into
settlements, stipulated judgments or other arrangements respecting such
infringement or challenge under this Section 8.4.1(c), Licensee agrees that TSRI
has the right to grant a non-exclusive, non-transferrable, non-sublicensable,
limited field and geographic license to the allegedly infringing third party
solely in the Exclusive Infringement Field that only grants rights to engage in
those activities that had allegedly been infringing, in those countries in which
such allegedly infringing activities had been occurring, prior to the initiation
of such actions against that third party, provided that, notwithstanding
anything to the contrary in this Agreement, (1) TSRI shall not enter into,
execute or grant any such license without first providing Licensee prior written
notice thereof and a period of thirty (30) days to (a) discuss the advisability
and/or commercial impact of granting such a license or (b) discuss the
possibility of allowing Licensee, an Affiliate thereof, or a Sublicensee to
grant such a license to such third party, (2) all fees, royalties, payments and
other consideration to be paid by that third party under any license granted by
TSRI to a third party hereunder shall be paid directly from that third party to
TSRI, subject to TSRI’s payment of [*] ([*]%) of such consideration to Licensee
as provided in Section 8.4.1(d), and (3) upon TSRI’s granting such license to a
third party in one or more country(ies), TSRI and Licensee shall mutually agree
on an appropriate reduction in future amounts payable under Sections 3.3 (as
otherwise adjusted under this Agreement), 4.1 and 4.2 for Net Sales made,
Sublicense Revenue received and Milestone Payments triggered thereafter with
respect to such country(ies) in light of such license granted by TSRI to such
third party.

(d) Except as otherwise agreed by the Parties in writing (for example, as part
of an alternate cost-sharing arrangement), any damages, settlements or other
recoveries obtained as a result of any infringement or defense action, or
settlement or voluntary disposition entered into, pursuant to Section 8.4.1,
shall first be used to reimburse the Party controlling such action, settlement,
or voluntary disposition pursuant to Section 8.4.1(b) or 8.4.1(c), as
applicable, for the fees and expenses incurred by it in such action, and then to
reimburse the fees and expenses incurred by the Party not controlling such
action, settlement, or voluntary disposition, if any. If, after such
reimbursement of both Parties’ fees and expenses, any funds remain from such
damages, settlements or other recoveries obtained as a result of such
infringement or defense actions, such funds shall be distributed as follows:
(1) [*] percent ([*]%) to the Party that brought such action or entered into any
settlement or voluntary disposition under Section 8.4.1(b) or 8.4.1(c), as
applicable, and (2) [*] percent ([*]%) to the other Party.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

8.4.2 Prosecution of Infringements solely outside of the Exclusive Infringement
Field. The following provisions apply to any actual, potential, alleged or
threatened infringement of, or any challenge to the validity or enforceability
of, the Licensed Patent Rights that occurs solely outside of the Exclusive
Infringement Field (which may include, without limitation, any infringement or
challenge relating to products that are or contain NNAA Protein Bioconjugates,
Stapled Peptides, Stapled Proteins or Cell Free Protein Bioconjugates in any
fields or territories, Licensed Products in the Non-Exclusive Territory,
Licensed Products outside the Therapeutic Field in any territory, or products
Covered by the Licensed Patent Rights in other fields (e.g., outside the
Therapeutic Field) (collectively “Outside Infringement Field”):

(a) TSRI shall have the exclusive right, but not the obligation, to control any
actions or proceedings with respect to any infringement of, or any challenge to
the validity or enforceability of, the Licensed Patent Rights that occurs solely
in the Outside Infringement Field, including without limitation entering into
any settlements, licenses, stipulated judgments or similar arrangements, but to
the extent any such settlement, judgment or other arrangement admits any
wrongdoing or fault on the part of Licensee, or any of its Affiliates or
Sublicensees, or imposes any obligation on Licensee, any Affiliate thereof, or
any Sublicensee, such settlement, judgment, or other arrangement may be entered
into only with Licensee’s prior written consent. Licensee shall have no right to
enforce or prosecute any infringement of, or defend any challenge to the
validity or enforceability of, the Licensed Patent Rights that occurs solely in
the Outside Infringement Field, whether or not TSRI exercises its
above-referenced rights.

(b) In the event TSRI brings an infringement action or proceeding against a
third party infringer, defends against any challenge brought by such a third
party, or negotiates a license or other settlement with such third party under
this Section 8.4.2, TSRI shall have the right to retain one hundred percent
(100%) of all damages, settlements, fees, payments and other recoveries obtained
or received from such third party with respect to such infringement, challenge,
license, or other settlement.

8.4.3 Prosecution of Infringements in the Exclusive and Outside Infringement
Fields. The following provisions apply to any actual, potential, alleged, or
threatened infringement of, or any challenge to the validity or enforceability
of, the Licensed Patent Rights in the Exclusive Territory that occurs in both
the Exclusive Infringement Field and the Outside Infringement Field:

(a) TSRI and Licensee shall promptly notify the other in writing of any alleged
or threatened infringement of, or any challenge to the validity or
enforceability of, the Licensed Patent Rights in the Exclusive Territory that
occurs in both the Exclusive Infringement Field and the Outside Infringement
Field of which it becomes aware. After receiving notice from the other Party of
such a possible infringement or challenge, the Parties will consult with each
other about, among other things, whether and to what extent such third party’s
products or activities are or may be infringing upon the Licensed Patent Rights
in the Exclusive Infringement Field and the extent to which the infringing
products or activities are damaging or may damage sales of Licensed Products
under this Agreement, or otherwise are damaging or may damage Licensee’s,
Affiliates’, and Sublicensees’ businesses with respect to Licensed Products in
the Exclusive Infringement Field; provided, however, that promptly after
delivery of such notice, and

 

24



--------------------------------------------------------------------------------

in any event prior to engaging in any such consultation or discussion, TSRI and
Licensee shall enter into a mutually acceptable joint defense/common interest
agreement for the purpose of preserving all applicable privileges attaching to
the Parties’ discussion and pursuit of their mutual interest in the enforcement
and/or defense of the Licensed Patent Rights in the Exclusive Territory in the
Exclusive Infringement Field. With respect to such infringement or challenge of
the Licensed Patent Rights in the Exclusive Territory in both the Exclusive
Infringement Field and the Outside Infringement Field, however, TSRI shall have
the first right, but not the obligation, to prosecute such infringement and/or
to defend against such challenge, and the right to control such actions and the
settlement thereof.

(b) If TSRI elects to pursue, prosecute or defend such actions, any damages,
settlements or other recoveries received by TSRI as a result of such activities
shall first be used to reimburse TSRI for all fees and expenses incurred by it
with respect to such actions or settlements, and next be used to reimburse
Licensee for all fees and expenses, if any, incurred by it with respect to such
actions, settlements or related assistance provided to TSRI at TSRI’s request.
If, after such reimbursement of both Parties, any funds remain from such
damages, settlements or other recoveries obtained as a result of such
infringement or defense actions, or settlements or other voluntary dispositions
thereof, such funds (the “Remaining Funds”) shall be distributed as follows:
(i) with respect to that portion of the Remaining Funds that represents damages,
settlements or other recoveries reasonably attributable to the potentially,
allegedly, or actually infringing party’s activities in the Exclusive
Infringement Field, TSRI shall pay to Licensee [*] percent ([*]%) of such
amount, and TSRI shall retain [*] percent ([*]%) of such amount; and (ii) with
respect to that portion of the Remaining Funds that represents damages,
settlements or other recoveries reasonably attributable to the potentially,
allegedly, or actually infringing party’s activities in the Outside Infringement
Field, TSRI shall retain one hundred percent (100%) of such amount.

(c) In the event TSRI elects not to bring an infringement action or proceeding
against the third party or defend a third party challenge, as applicable, defend
against such a challenge, or enter into meaningful settlement discussions or
negotiations with the third party with respect to such actual, potential,
alleged, or threatened infringement or challenge of Licensed Patent Rights in
the Exclusive Territory in both the Exclusive Infringement Field and the Outside
Infringement Field within ninety (90) days of the notice referenced in
Section 8.4.3(a) above, Licensee shall thereafter have, to the extent feasible,
the exclusive right, but not the obligation, to prosecute such infringement or
defend against such challenge of the Licensed Patent Rights in the Exclusive
Infringement Field, as applicable, or to enter into settlement discussions or
negotiations with respect to such infringement or challenge, and in such case
the provisions of Section 8.4.1(b) shall apply with respect thereto. In
addition, upon the request of Licensee, TSRI shall cooperate with Licensee and
facilitate communication and cooperation between Licensee and any of TSRI’s
licensees in any field included in the Outside Infringement Field with respect
to the applicable actual, potential, alleged, or threatened infringement or
challenge to the Licensed Patent Rights in the Exclusive Territory.

(d) If Licensee elects to prosecute such actual, potential, alleged, or
threatened infringement or defend against such challenge of Licensed Patent
Rights in the

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

Exclusive Infringement Field after TSRI has elected not to do so, or enters into
any settlement or voluntary disposition with respect to such infringement or
challenge, any damages, settlements or other recoveries obtained as a result of
such infringement or defense actions, settlement, or voluntary disposition shall
first be used to reimburse Licensee for any fees and costs incurred by Licensee
with respect to such action, suit, or settlement and next be used to reimburse
TSRI for the fees and expenses incurred by TSRI with respect to such action,
suit, or settlement. If, after such reimbursement, any funds remain from such
damages, settlements or other recoveries obtained as a result of such
infringement or defense actions, settlement, or other voluntary disposition,
such funds (the “Remaining Monies”) shall be distributed as follows, with
respect to that portion of the Remaining Monies that represents damages,
settlements or other recoveries in the Exclusive Infringement Field: Licensee
shall pay to [*] [*] percent ([*]%) of such Remaining Monies, and Licensee shall
retain [*] percent ([*]%) of the Remaining Monies.

8.4.4 Defense of Infringement Claims Alleged by a Third Party.

(a) Each Party shall promptly notify the other in writing of any allegation by a
third party that the practice of any invention claimed by the Licensed Patent
Rights by Licensee, its Affiliates or Sublicensees infringes or may infringe the
intellectual property rights of such third party, and TSRI and Licensee shall
confer with each other and cooperate during the defense of any such action
brought by such third party (“Third Party Allegation of Infringement”).

(b) Licensee shall have the first right, but not the obligation, to defend any
Third Party Allegation of Infringement action or suit against Licensee or its
Affiliates or Sublicensees which is due to Licensee’s or any Affiliate’s or
Sublicensee’s practice of any invention claimed by the Licensed Patent Rights in
connection with Licensed Products. If Licensee finds it necessary or desirable
for TSRI to become a party to any action or suit concerning such Third Party
Allegation of Infringement, TSRI shall execute all papers as may be reasonably
necessary to add TSRI as a party to such action or suit only if TSRI approves
the independent outside counsel selected by Licensee to defend such action or
suit, such approval not to be unreasonably withheld, and provided that Licensee
regularly informs TSRI about the progress of such action or suit. If Licensee
defends any such action or suit, Licensee shall bear all fees and expenses
incurred by Licensee and incurred by TSRI at the request of Licensee in
connection with such suit or action or as the result of TSRI being named as a
party to such action or suit. TSRI shall be entitled, at its expense, to
participate and retain separate independent counsel to represent it in such
action or suit; provided that if Licensee elects to defend such action or suit,
Licensee shall control and be responsible for such action or suit. TSRI shall
not have any out-of-pocket liability for costs of litigation or royalties,
damages and/or settlement amounts resulting from any such action or suit
defended by Licensee (except for fees and costs of TSRI’s selected counsel as
provided above). If the third party’s intellectual property rights asserted in
such Third Party Allegation of Infringement are held or agreed by such third
party not to be infringed, or is held or agreed by such third party to be
unenforceable or invalid, and Licensee receives any damages, settlements or
other recoveries from such third party in an action, suit, or settlement that
involves the rights to Licensed Patent Rights granted under this Agreement, such
amounts shall be applied first to reimburse all fees and expenses of Licensee,
next to reimburse any fees and expenses of TSRI in accordance with this
Section 8.4.4, and thereafter Licensee shall

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

26



--------------------------------------------------------------------------------

be entitled to retain the balance of such amounts. For the purpose of clarity,
the Parties acknowledge and agree that this Section 8.4.4 shall in no way limit
Licensee’s indemnification obligations under Section 9.1.

9. Indemnity and Insurance.

9.1 Indemnity.

(a) Licensee hereby agrees to indemnify, defend (by counsel reasonably
acceptable to TSRI) and hold harmless TSRI and any parent, subsidiary or other
affiliated entity of TSRI and their respective trustees, directors, officers,
employees, scientists, agents, students, successors, assigns and other
representatives (collectively, the “Indemnitees”) from and against all damages,
liabilities, losses and other expenses, including without limitation reasonable
attorney’s fees, expert witness fees and out-of-pocket costs incurred by the
Indemnitees, with respect to any third party claim, suit or action asserted
against any of the Indemnitees, whether or not a lawsuit or other proceeding is
filed (collectively “Claims”), that arise out of or relate to (a) Licensee’s,
Affiliates’, or any Sublicensees’ use of or exercise of its rights under the
Licensed Patent Rights, (b) alleged defects or other problems with any of the
Licensed Products manufactured, sold or distributed by or on behalf of Licensee,
any Affiliate, or any Sublicensee, including without limitation any personal
injuries, death or property damages related thereto, (c) the research,
development, manufacture, use, marketing, advertising, distribution, sale or
importation of any Licensed Product by or on behalf of Licensee, any Affiliates,
or any Sublicensees, (d) the negligent or willful acts or omissions of Licensee,
any Affiliate, or any Sublicensee in the course of the exercise of their rights
under this Agreement or in connection with this Agreement, (e) any allegations
that the Licensed Products developed, manufactured, sold, distributed or
rendered by or on behalf of Licensee, any Affiliate, or any Sublicensee, and/or
any trademarks, service marks, logos, symbols, slogans or other materials used
by Licensee, any Affiliate, or any Sublicensee in connection with or to market
Licensed Products, violate or infringe upon the trademarks, service marks, trade
dress, trade names, copyrights, patents, works of authorship, inventorship
rights, trade secrets, database rights, rights under unfair competition laws,
rights of publicity, privacy or defamation, or any other intellectual or
industrial property right of any third party, (f) Licensee’s, any Affiliate’s,
or any Sublicensee’s failure to comply with any applicable laws, rules or
regulations in the exercise of the rights granted under this Agreement or in
connection with this Agreement, and/or (g) the labeling, packaging or patent
marking of any Licensed Product or containers thereof by or on behalf of
Licensee, any Affiliate, or any Sublicensee. Licensee’s liability for damages,
liabilities, losses and other expenses under this indemnity shall be reduced or
apportioned to the extent the applicable Claim arising out of or relating to the
actions referenced above in subclauses (a) – (g) is finally determined by a
court of competent jurisdiction in a ruling that is unappealed or unappealable
to have been proximately caused by any Indemnitee’s negligence or intentional
misconduct.

(b) With respect to Licensee’s and its Affiliates’ indemnification and defense
of a Claim under Section 9.1(a): (i) TSRI or the applicable Indemnitee(s) will
provide written notice to Licensee of any Claim subject to indemnification
hereunder as soon as reasonably possible, and in any event no later than thirty
(30) days after TSRI has actual knowledge of such Claim, (ii) TSRI and the
applicable Indemnitee(s) will permit Licensee to assume control over the
investigation of, preparation and defense against, and settlement or voluntary
disposition of any

 

27



--------------------------------------------------------------------------------

such Claim (except to the extent explicitly otherwise provided below),
(iii) TSRI and the applicable Indemnitee(s) will assist Licensee, at Licensee’s
reasonable expense, in the investigation, preparation, defense, and settlement
or voluntary disposition of any such Claim, and (iv) neither TSRI nor any
Indemnitee(s) will compromise, settle, or enter into any voluntary disposition
of any Claim without Licensee’s prior written consent, which consent shall not
be unreasonably withheld; provided, however, that, if TSRI and the Indemnitee(s)
fail to promptly notify Licensee pursuant to the foregoing clause (i), Licensee
and Affiliates will only be relieved of their indemnification obligation to the
extent materially prejudiced by such failure. Licensee shall not enter into any
settlement, stipulated judgment or other arrangement with respect to such Claims
that (w) imposes any obligation on any Indemnitees, (x) does not unconditionally
release Indemnitees from all liability with respect to such Claim, (y) would
admit fault or wrongdoing on the part of any Indemnitee, or (z) restricts,
reduces or otherwise affects the scope, enforceability or validity of any
Licensed Patent Rights, without TSRI’s prior written consent. Notwithstanding
the above, Indemnitees, at their expense, shall have the right to retain
separate independent counsel to assist in defending any such Claims. In the
event Licensee fails to promptly and reasonably indemnify and defend such Claims
and/or pay Indemnitees’ expenses as provided above following notice of any Claim
from TSRI, Indemnitees shall have the right, but not the obligation, to defend
themselves, and in that case, Licensee shall reimburse Indemnitees for all of
their reasonable, documented attorney’s fees, costs and damages incurred in
settling or defending such Claims within thirty (30) days of each of
Indemnitees’ written requests. The indemnity obligations of Licensee hereunder
shall, to the extent indemnification and/or defense is requested by TSRI with
respect to any particular Claim, be direct payment obligations and not merely
reimbursement obligations of Licensee to Indemnitees.

9.2 Insurance.

9.2.1 TSRI as Additional Insured. Licensee shall name and cause TSRI to be named
as “additional insureds” on any commercial general liability and product
liability insurance policies maintained by Licensee, its Affiliates and
Sublicensees applicable to the Licensed Products.

9.2.2 Coverages. Beginning at the time of the First Commercial Sale in the
Therapeutic Field, Licensee shall, at its sole expense, procure and maintain (or
ensure that its Affiliates and Sublicensees procure and maintain) commercial
general liability insurance with reputable insurers in amounts not less than
$[*] per occurrence and $[*] annual aggregate. Prior to the initiation of the
first clinical trial and continuing throughout the clinical trials involving any
Licensed Product, Licensee shall, at its sole expense, procure and maintain (or
ensure that its Affiliates and Sublicensees procure and maintain) commercial
general liability insurance with reputable insurers in the same amounts as
specified above. Such commercial general liability insurance shall provide
coverage for: (i) product liability; (ii) completed operations; (iii) clinical
trials, as applicable; (iv) broad form property damage; (v) advertising injury;
(vi) premises operation; (vii) personal injury; and (viii) contractual liability
coverage for Licensee’s indemnification and other obligations under this
Agreement. If Licensee desires to self-insure all or part of the limits
described above, such self-insurance program must be approved in advance by
TSRI, such approval not to be unreasonably withheld. The insurance coverage
amounts specified herein or the maintenance of such insurance policies shall not
in any way limit Licensee’s indemnity or other liability under this Agreement.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

28



--------------------------------------------------------------------------------

9.2.3 Waiver of Subrogation. Licensee, on behalf of itself and its insurance
carriers, waives any and all claims and rights of recovery against TSRI and the
Indemnitees, including without limitation all rights of subrogation, with
respect to either party’s performance under this Agreement or for any loss of or
damage to Licensee or its property or the property of others under its control.
Licensee’s commercial general liability insurance policy shall also include a
waiver of subrogation consistent with this Section in favor of TSRI and the
Indemnitees. Licensee shall be responsible for obtaining such waiver of
subrogation from its insurance carriers. Licensee’s insurance policies shall be
primary and not contributory to any insurance carried by its Sublicensees or by
TSRI. Prior to the initiation of the first clinical trial involving any Licensed
Product, and prior to the First Commercial Sale of a Licensed Product, as well
as upon TSRI’s other request, Licensee shall deliver to TSRI copies of insurance
certificates and endorsements that comply with the requirements of this
Section 9.2.

9.2.4 Cancellation/Changes in Coverages. Licensee shall provide TSRI with
written notice at least fifteen (15) days prior to the cancellation, non-renewal
or reduction below the level or scope of coverage required under Sections 9.2.1
and 9.2.2 of any insurance required by this Section 9.2. If, after such
cancellation, non-renewal, or reduction, Licensee does not obtain replacement
insurance providing coverage sufficient to satisfy its obligations under
Sections 9.2.1 and 9.2.2 within fifteen (15) days of TSRI’s notice demanding
that Licensee obtain such replacement insurance, TSRI shall have the right to
immediately terminate this Agreement by providing written notice to Licensee
within ten (10) days after the end of such fifteen (15) day period and without
providing any additional cure period.

9.2.5 Continuation of Coverage. Licensee shall maintain (or ensure that its
Affiliates and Sublicensees maintain) such commercial general liability and
product liability insurance beyond the expiration or termination of this
Agreement during (a) the period that any Licensed Product is being commercially
distributed or sold by or on behalf of Licensee, an Affiliate, or a Sublicensee
and (b) a reasonable period after the period referred to in sub-clause
(a) above, which in no event shall be less than [*] ([*]) years.

10. Warranty Disclaimer and Limitation of Liability.

10.1 Warranty. TSRI represents and warrants that as of the Effective Date it has
the right and power to enter into this Agreement and to grant the licenses to
Licensee under the Licensed Patent Rights for the Licensed Products in the
Therapeutic Field contained in this Agreement.

10.2 Disclaimer. EXCEPT AS SET FORTH IN SECTION 10.1, TSRI MAKES NO WARRANTIES
OR REPRESENTATIONS CONCERNING LICENSED PATENT RIGHTS OR ANY OTHER MATTER
WHATSOEVER, INCLUDING WITHOUT LIMITATION ANY EXPRESS, IMPLIED OR STATUTORY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

RIGHTS, TITLE, ACCURACY OR ARISING OUT OF COURSE OF CONDUCT OR TRADE CUSTOM OR
USAGE, AND DISCLAIMS ALL SUCH EXPRESS, IMPLIED OR STATUTORY WARRANTIES. TSRI
MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY, SCOPE OR ENFORCEABILITY
OF ANY OF THE LICENSED PATENT RIGHTS OR THAT ANY LICENSED PRODUCT OR LICENSED
PATENT RIGHTS WILL NOT INFRINGE ANY THIRD PARTY RIGHTS, OR THAT NO THIRD PARTY
IS IN ANY WAY INFRINGING UPON OR MAY INFRINGE UPON ANY LICENSED PATENT RIGHTS OR
LICENSED BIOLOGICAL MATERIALS COVERED BY THIS AGREEMENT. FURTHER, TSRI HAS MADE
NO INVESTIGATION AND MAKES NO REPRESENTATION OR WARRANTY THAT THE LICENSED
PATENT RIGHTS ARE SUITABLE FOR LICENSEE’S PURPOSES.

10.3 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOST PROFITS OR EXPECTED SAVINGS) ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER, EXCEPT WITH RESPECT
TO LICENSEE’S INDEMNITY OBLIGATIONS UNDER SECTION 9.1. TSRI’S AGGREGATE
LIABILITY, IF ANY, FOR ALL DAMAGES OF ANY KIND RELATING TO THIS AGREEMENT OR ITS
SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT PAID BY LICENSEE TO TSRI UNDER THIS
AGREEMENT. THE FOREGOING EXCLUSIONS AND LIMITATIONS SHALL APPLY TO ALL CLAIMS
AND ACTIONS OF ANY KIND AND ON ANY THEORY OF LIABILITY, WHETHER BASED ON
CONTRACT, TORT (INCLUDING WITHOUT LIMITATION NEGLIGENCE OR STRICT LIABILITY), OR
ANY OTHER GROUNDS, AND REGARDLESS OF WHETHER A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY. THE PARTIES FURTHER AGREE THAT EACH WARRANTY
DISCLAIMER, EXCLUSION OF DAMAGES OR OTHER LIMITATION OF LIABILITY HEREIN IS
INTENDED TO BE SEVERABLE AND INDEPENDENT OF THE OTHER PROVISIONS BECAUSE THEY
EACH REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION BETWEEN THE PARTIES.

11. Confidentiality and Publication.

11.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of [*] ([*]) years after this Agreement
expires or terminates, a Party receiving Confidential Information of the other
Party will (a) maintain in confidence such Confidential Information to the same
extent such Party maintains its own proprietary information, but with no less
than a reasonable degree of care; (b) not disclose such Confidential Information
to any third party without the other Party’s prior written consent; and (c) not
use such Confidential Information for any purpose except those permitted by this
Agreement. Notwithstanding the foregoing, if a Party is required by law,
regulation or court order to disclose Confidential Information of the other
Party, the Party required to make such disclosure shall (i) to the extent
reasonably practicable, promptly send a copy of the order or notice, or, in the
event of any disclosure required by law or regulation (but not by any specific
order or notice), notice of the

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

30



--------------------------------------------------------------------------------

proposed disclosure, to the other Party not less than ten (10) days before the
proposed disclosure (or such shorter period of time as may be reasonably
practical under the circumstances); (ii) reasonably cooperate with the other
Party if the other Party wishes to object or condition such disclosure through a
protective order or otherwise; (iii) limit the extent of such disclosure to the
minimum required to comply with the law, regulation, order, or notice; and
(iv) use reasonable efforts to seek confidential or protective treatment (e.g.,
filing “under seal”) for that disclosure. Notwithstanding the above,
(x) Licensee may disclose TSRI’s Confidential Information to Affiliates,
Sublicensees, employees or contractors of Licensee, Affiliates, or Sublicensees,
regulatory or patent authorities, or actual or potential Sublicensees, to actual
or potential investors, lenders or bankers of Licensee or any Affiliate in
connection with due diligence or similar investigations or in confidential
financing documents, or to any potential or actual acquirer, acquisition or
merger target, or other organization (or affiliate of an organization) to whom
Licensee intends to assign or transfer or does assign or transfer this Agreement
as permitted by Section 13.1, and (y) TSRI may disclose Licensee’s Confidential
Information to its affiliates and employees of TSRI and its affiliates, or to an
organization (or affiliate of an organization) to whom TSRI intends to assign or
transfer or does assign or transfer this Agreement or the payment obligations
due hereunder to TSRI in accordance with Section 13.1, provided, in each case,
that any such third party agrees to terms of confidentiality and non-use at
least as stringent as those set forth in this Section 11.1 (or, in the case of
disclosure to regulatory or patent authorities, Licensee or TSRI, as applicable,
uses commercially reasonable efforts to obtain confidential or protective
treatment thereof), but with no further right to disclose or otherwise
distribute the other Party’s Confidential Information.

11.2 Publications. Licensee agrees that, subject to Section 11.1, TSRI shall
have the right to publish in accordance with its general policies, and that this
Agreement shall not restrict, in any fashion, TSRI’s right to so publish.

11.3 Publicity. Except as otherwise required by any applicable law, rule or
regulation (including, without limitation, rules of the U.S. Securities and
Exchange Commission and rules of any stock exchange upon which Licensee’s or any
of its Affiliates’ securities may be listed), no Party shall originate any
publication, news release or other public announcement, written or oral, whether
in the public press, stockholders’ reports, or otherwise, disclosing the
financial terms of this Agreement, without the prior written approval of the
other Party, which approval shall not be unreasonably withheld. In connection
with any such publicity or disclosure required by applicable law, rule or
regulation (including, without limitation, rules of the U.S. Securities and
Exchange Commission and rules of any stock exchange upon which Licensee’s or any
of its Affiliates’ securities may be listed), the Party required to make such
public disclosure shall (i) provide the other Party a reasonable opportunity to
review and comment on any potential disclosure, and (ii) use commercially
reasonable efforts to obtain confidential treatment of economic, trade secret,
and other confidential or proprietary information to the extent permitted by
applicable laws, rules, and regulations and the applicable governmental
agency(ies). Scientific publications published in accordance with Section 11.2
of this Agreement shall not be construed as publicity governed by this
Section 11.3.

 

31



--------------------------------------------------------------------------------

12. Term and Termination.

12.1 Term. Unless terminated sooner in accordance with the terms set forth
herein, this Agreement shall expire on a country-by-country and Licensed
Product-by-Licensed Product basis at such time as no further royalties are due
to TSRI hereunder for such Licensed Product in such country as provided in
Section 3.8.

12.2 Termination Upon Mutual Agreement. This Agreement may be terminated by
mutual written consent of both Parties.

12.3 Termination by TSRI. TSRI may terminate this Agreement as follows:

(a) If Licensee does not make a payment due hereunder, Licensee fails to cure
such non-payment (including the payment of interest in accordance with
Section 14.2) within [*] ([*]) days after the date of TSRI’s written notice of
such non-payment, and TSRI provides written notice of termination within [*]
([*]) days of such failure to cure;

(b) If Licensee defaults upon its indemnity obligations and such default is not
cured within [*] ([*]) days after TSRI’s written notice, or if Licensee defaults
upon its insurance obligations and such default is not cured within the cure
period provided in Section 9.2.4;

(c) Upon TSRI’s written notice to Licensee in the event Licensee becomes
insolvent, has a petition in bankruptcy filed for or against it that is not
dismissed, terminated or removed within [*] ([*]) days of such filing, has a
receiver appointed over any of Licensee’s assets, makes an assignment for the
benefit of creditors, or has any other proceedings filed against Licensee under
any bankruptcy or insolvency laws that are not dismissed within [*] ([*]) days;

(d) If Licensee is convicted of a felony relating to the development,
manufacture, use, marketing, distribution or sale of Licensed Products and TSRI
provides notice of termination within [*] ([*]) days after TSRI receives written
verification of such conviction;

(e) If an audit pursuant to Section 7 shows an underreporting or underpayment by
Licensee, an Affiliate or any Sublicensee of [*] percent ([*]%) or more for any
twelve (12) month period, and Licensee fails to pay to TSRI the deficiency
amount plus interest on that amount at the rate specified in Section 14.2 within
[*] ([*]) days after Licensee’s receipt of the audit report from TSRI; or

(f) Except as provided in subparagraphs (a) – (e) above, if Licensee defaults in
the performance of any other obligations under this Agreement, the default has
not been remedied within [*] ([*]) days after the date of TSRI’s written notice
of such default, and TSRI provides written notice of termination within [*]
([*]) days of the expiration of such [*] ([*]).

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

12.4 Termination by Licensee. Licensee may terminate this Agreement with or
without cause by giving at least [*] ([*] days’ advance written notice of
termination to TSRI.

12.5 Rights Upon Expiration. Upon the expiration of this Agreement with respect
to a particular Licensed Product in a particular country, neither party shall
have any further rights or obligations with respect thereto, other than the
obligation of Licensee to make any and all reports and payments due under
Sections 3, 4, 5 and 12.8 with respect to events that occurred with respect to
such Licensed Product prior to such expiration in such country in accordance
with Sections 3, 4, 5, 6.2, 6.3, 6.4 and 6.5 (all of which Sections referenced
in this sentence shall survive such expiration for such purposes).
Notwithstanding the above, Sections 1, 2.4, 2.5, 2.6, 2.7, 7, 8.3, 8.4 (with
respect to infringement occurring prior to expiration), 9, 10, 11, 12.5, 13 and
14 shall also survive the expiration of this Agreement.

12.6 Rights Upon Termination. Notwithstanding any other provision of this
Agreement, upon any termination of this Agreement prior to the regularly
scheduled expiration date of this Agreement, all licenses granted hereunder
shall terminate and revert to TSRI, except as expressly provided in this
Section 12.6 with respect to the rights of Sublicensees and in Section 12.7 of
this Agreement with respect to inventory and work in progress. Each sublicense
granted hereunder by Licensee or an Affiliate to a Sublicensee that was in
effect immediately prior to such termination, and such Sublicensees’ rights
under such sublicenses, will survive such termination, with TSRI as the
Sublicensee’s direct licensor, provided that:

(a) such Sublicensee is not the cause of the breach that resulted in termination
of this Agreement, and such Sublicensee is not itself in default of any of its
obligations pertaining to the Licensed Patent Rights under its sublicense or
this Agreement;

(b) such Sublicensee pays to TSRI any and all unpaid amounts (including but not
limited to royalties, milestone payments, or Sublicensee Payments) owed by
Licensee under this Agreement with respect to the exercise of rights sublicensed
to such Sublicensee that were past due at the time of termination within
[*] days after receipt of an itemized (by type of payment) written invoice from
TSRI;

(c) such Sublicensee’s payment obligations with respect to its surviving license
to the Licensed Patent Rights shall be as follows:

(i) if such surviving license corresponds to a sublicense agreement between
Licensee (or an Affiliate thereof) and a Sublicensee that specifies particular
payments be made with respect to the sublicensing of the Licensed Patent Rights
to such Sublicensee (separate and distinct from other payments required to be
made as part of such transaction or a related transaction as consideration
payable for the license or transfer of any other intellectual property or
regulatory rights being granted or transferred to such Sublicensee), and such
separate particular payments are greater than the financial obligations of
Licensee to TSRI under this Agreement, such Sublicensee’s payment obligations
with respect to its surviving license to the Licensed Patent Rights shall be
those set forth in such sublicense agreement between such Sublicensee and
Licensee (or an Affiliate thereof) solely as consideration for the grant of
rights to Licensed Patent Rights; and

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

(ii) for all other such surviving licenses (including but not limited to those
corresponding to a sublicense agreement between Licensee (or an Affiliate
thereof) and a Sublicensee in which consideration for the grant of a sublicense
to the Licensed Patent Rights is not separately stated from any consideration
being paid, as part of such transaction or a related transaction, for the
license or transfer to such Sublicensee of any other intellectual property or
regulatory rights (e.g., the applicable sublicense agreement only accounts for a
single stream of royalties, license fees, and/or milestone payments for Licensed
Products as consideration for the license or transfer of a combination of
Licensed Patent Rights and other intellectual property or regulatory rights),
such Sublicensee’s payment obligations with respect to its surviving license to
the Licensed Patent Rights shall be those set forth in this Agreement;

(d) such Sublicensee delivers to TSRI within [*] days after termination of this
Agreement an executed license agreement with TSRI in the form of, and on the
terms and conditions set forth in, this Agreement (“New License Agreement”), as
reasonably modified to be no greater in scope than the scope of the sublicense
granted to Sublicensee with respect to territory, duration/term of sublicense
grant, Licensed Products, fields of use, etc. (e.g. if the Sublicensee’s
sublicense, as in effect immediately prior to such termination, included rights
and obligations only with respect to a particular Licensed Product, country,
and/or indication, the New License Agreement shall only include rights and
obligations with respect to such a particular Licensed Product, country, and/or
indication), which shall also contain provisions that: (i) such Sublicensee
shall not have any obligations to TSRI other than Sublicensee’s obligations to
TSRI as set forth in the New License Agreement; (ii) TSRI shall have no
liability to such Sublicensee for any actual or alleged breach of the sublicense
agreement by the entity that granted such Sublicensee its sublicense to the
Licensed Patent Rights (e.g., Licensee, an Affiliate or another Sublicensee, as
applicable); and (iii) TSRI shall not have any obligations to such Sublicensee
other than TSRI’s obligations to such Sublicensee as set forth in the New
License Agreement; and

(e) TSRI shall promptly execute any New License Agreement, provided that all of
the conditions in subclauses (a) – (d) above have been fully satisfied, and
further provided that in no event shall TSRI or such Sublicensees be obliged to
accept provisions in the New License Agreement (i) unless such provisions
correspond to rights to Licensed Patent Rights sublicensed by Licensee or the
applicable sublicensor in compliance with the provisions of this Agreement or
(ii) where such provisions are in conflict with the legal obligations under any
other sublicense agreement granted under this Agreement by Licensee or the
applicable sublicensor, or by applicable federal, state or local statute or
regulation.

The provisions of this Section 12.6 must be included or specifically referenced
in a sublicense agreement in order for the applicable Sublicensee’s sublicense
of rights granted hereunder to survive termination of this Agreement.

Any such termination shall not relieve either Party from any obligations accrued
to the date of such termination, including without limitation the obligation of
Licensee to make any and

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

34



--------------------------------------------------------------------------------

all reports and payments due under Sections 3, 4, 5 and 12.8 with respect to
events that occurred prior to such termination or as provided in Section 12.7,
in accordance with Sections 3, 4, 5, 6.2, 6.3, 6.4 and 6.5 (all of which
Sections referenced in this sentence shall survive such termination for such
purposes). In addition, Sections 1, 2.4, 2.5, 2.6, 2.7, 7, 8.3, 8.4 (with
respect to infringements occurring prior to termination), 9, 10, 11, 12.6, 12.7,
13 and 14 shall also survive the termination of this Agreement.

12.7 Inventory and Work in Progress. Upon any early termination of the licenses
granted hereunder, Licensee, Affiliates, and any Sublicensees whose rights to
Licensed Patent Rights do not survive such termination shall be entitled to
finish any work-in-progress and to sell any completed inventory of Licensed
Products which remain on hand as of the termination date or Licensed Products
resulting from the completion of any work-in-progress, so long as Licensee,
Affiliates, and such Sublicensees sell such inventory or Licensed Products in
the normal course of business and at regular selling prices and Licensee pays to
TSRI the royalties applicable to such subsequent sales in accordance with the
provisions of this Agreement, provided that no such sales shall be permitted
following the date that is [*] ([*]) months after the termination date.

12.8 Final Royalty Report. Within [*] days after termination or expiration of
this Agreement, Licensee shall submit a final Royalty Report to TSRI, and any
payments due TSRI and invoiced by TSRI shall become immediately payable with
submission of the final Royalty Report.

13. Assignment; Successors.

13.1 Assignment. Any and all assignments of this Agreement, or any rights
granted hereunder, by a Party other than in accordance with this Section 13 are
void. Licensee may assign or transfer this Agreement, or any of its rights
hereunder: (a) without the consent of TSRI: (i) in connection with the transfer
or sale of all or substantially all of Licensee’s assets or business; (ii) in
connection with the transfer or sale of all or substantially all of that portion
of Licensee’s assets or business related to the subject matter of this Agreement
(which does not also constitute the transfer or sale of all or substantially all
of Licensee’s assets or business), provided that Licensee pays TSRI $[*] no
later than the tenth (10th) business day following such assignment or transfer;
or (iii) in the event of Licensee’s merger, consolidation, reorganization,
change of control or similar transaction; or (iv) to an Affiliate; or (b) in any
other circumstance, only with the prior written consent of TSRI, such consent
not to be unreasonably withheld. TSRI has the right to assign or transfer this
Agreement or any of its rights or obligations hereunder at any time without
Licensee’s consent; provided that neither this Agreement nor any of TSRI’s
rights or obligations hereunder may be assigned by TSRI unless TSRI provides
written notice to Licensee identifying the relevant assignee of this Agreement
or such rights and obligations.

13.2 Binding Upon Successors and Assigns. Subject to the limitations on
assignment set forth in Section 13.1, this Agreement shall be binding upon and
inure to the benefit of any successors in interest and assigns of TSRI and
Licensee. Any such successor or assignee of a Party’s interest herein shall
expressly assume in writing the performance of all the terms and conditions of
this Agreement to be performed by such Party and such written assumption shall
be delivered to the other Party promptly following any such assignment.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

35



--------------------------------------------------------------------------------

14. General Provisions.

14.1 Independent Contractors. The relationship between TSRI and Licensee is that
of independent contractors. TSRI and Licensee are not joint venturers, partners,
principal and agent, master and servant, employer or employee, nor in a
fiduciary relationship, and have no other relationship other than independent
contracting parties. TSRI and Licensee shall have no power to bind or obligate
each other in any manner, other than as is expressly set forth in this
Agreement.

14.2 Late Payments. Late payments of any and all undisputed payments due
hereunder shall be subject to a charge of [*] percent ([*]%) per month, or, if
lower, the maximum legally permissible interest rate (from the date any such
payment is due through and including the date upon which full payment is made).

14.3 Governmental Approvals and Marketing of Licensed Products. Licensee, itself
or through any of its Affiliates or Sublicensees, shall (i) be responsible for
obtaining all necessary governmental approvals for the development, production,
distribution, performance, sale and use of any Licensed Product developed and,
if applicable, commercialized by or under the authority of Licensee, and (ii) as
between the Parties, such approvals shall be obtained at Licensee’s, its
Affiliates’, or Sublicensees’ expense, including, without limitation, any safety
studies. As between the Parties, Licensee shall have sole responsibility for any
warning labels, packaging and instructions as to the use of Licensed Products
developed and, if applicable, commercialized by or under the authority of
Licensee and for the quality control for any such Licensed Products.

14.4 Patent Marking. To the extent required by applicable law, Licensee,
Affiliates, and its Sublicensees shall properly mark all Licensed Products or
their containers in accordance with the applicable patent marking laws. Upon
TSRI’s request, Licensee shall provide to TSRI copies of its patent marking of
all Licensed Products. To the extent Licensee, its Affiliates, or a Sublicensee
marks any Licensed Products by referencing the Licensed Patent Rights thereon,
Licensee represents and warrants that such Licensed Products are Covered by a
claim of the applicable referenced Licensed Patent Rights.

14.5 No Use of Name. Except as otherwise required by any applicable law, rule or
regulation (including, without limitation, rules of the U.S. Securities and
Exchange Commission and rules of any stock exchange upon which Licensee’s or any
of its Affiliates’ securities may be listed), the use of the name “The Scripps
Research Institute”, “Scripps”, “TSRI” or any variation thereof in connection
with the marketing, advertising, promotion, or, subject to Section 14.4, the
distribution or sale, of Licensed Products is expressly prohibited. Except as
otherwise required by any applicable law, rule or regulation, the use of the
names of Licensee, its Affiliates and Sublicensees in connection with the
marketing, advertising, promotion, or other activities of TSRI without the prior
written consent of Licensee is prohibited.

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

14.6 Entire Agreement; Modification. This Agreement and all of the attached
Exhibits (which are incorporated herein) set forth the entire agreement and
understanding between the Parties as to the subject matter hereof, and supersede
all prior or contemporaneous agreements or understandings, whether oral or
written, regarding such subject matter. There shall be no amendments or
modifications to this Agreement, except by a written document which is signed by
both Parties.

14.7 California Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to its
conflicts or choice of laws principles thereof. TSRI and Licensee hereby
irrevocably submit to the exclusive jurisdiction and venue of the federal and
state courts located in San Diego County, California for any action or
proceeding regarding this Agreement or its subject matter, and voluntarily waive
any right to contest or otherwise object to such exclusive jurisdiction or
venue, including without limitation any claim that such exclusive venue is not a
convenient forum.

14.8 Headings. The headings for each Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Section.

14.9 Severability. If any provision of this Agreement is judicially determined
to be invalid, void or unenforceable, the remaining provisions shall remain in
full force and effect, and the stricken provision shall be revised in a manner
that best reflects the original intent of the parties.

14.10 No Waiver. The failure of a party to enforce any of its rights hereunder
or at law or in equity shall not be deemed a waiver or a continuing waiver of
any of its rights or remedies against the other party, unless such waiver is in
writing and signed by the waiving party.

14.11 Name. Whenever there has been an assignment by Licensee as permitted by
this Agreement, the term “Licensee” as used in this Agreement shall include and
refer to, if appropriate, such assignee. Whenever there has been an assignment
of this Agreement by TSRI, the term “TSRI” as used in this Agreement shall
include and refer to, if appropriate, such assignee.

14.12 Attorneys’ Fees. In the event of a dispute between the parties or any
default hereunder, the party prevailing in the resolution of such dispute or
default shall be entitled to recover its reasonable attorneys’ fees and other
costs incurred in connection with resolving such dispute or default, in addition
to any other relief to which it is entitled. Notwithstanding anything to the
contrary herein, the parties agree that this Section 14.12 shall not apply and
attorney’s fees and costs shall not be awarded to either party with respect to
any Challenge or any action where Licensee or a Sublicensee alleges that it is
not required to comply with or perform some or all of the provisions of this
Agreement based upon a good faith claim that any of the Licensed Patent Rights
are invalid or unenforceable. TSRI and Licensee each represent that it has been
represented by its own counsel in the negotiation and execution of this
Agreement. Each party further represents that it has relied solely on the advice
and representation of its respective counsel in agreeing to this Section 14.12
and all of the other provisions of this Agreement

 

37



--------------------------------------------------------------------------------

14.13 Notices. Any notices required by this Agreement shall be in writing, shall
specifically refer to this Agreement and shall be sent by registered or
certified first class mail, postage prepaid, or by facsimile machine (complete
transmission confirmed), or by reputable overnight courier, postage prepaid and
shall be forwarded to the respective addresses set forth below unless
subsequently changed by like written notice to the other Party:

 

For TSRI:    The Scripps Research Institute    10550 North Torrey Pines Road,
TPC-9    La Jolla, California 92037    Attention: Vice President, Business
Development    Fax No.: (858) 784 9910 with a copy to:    The Scripps Research
Institute    10550 North Torrey Pines Road, TPC-8    La Jolla, California 92037
   Attention: Chief Business Counsel    Fax No.: (858) 784 9399 For Licensee:   
Cempra Pharmaceuticals, Inc.    Building Four Quadrangle    6340 Quadrangle
Drive, Suite 100    Chapel Hill, NC 27517    Attention: Chief Executive Officer
   Fax No.: (919) 481-1063

Notices shall be deemed delivered upon the earlier of (a) when received;
(b) five (5) days after deposit into the U.S. mail; (c) the date notice is sent
via facsimile machine (with transmission confirmed); or (d) the day immediately
following delivery to an overnight courier guaranteeing next-day delivery
(except Saturday, Sunday and holidays).

14.14 Compliance with U.S. Laws. Nothing contained in this Agreement shall
require or permit TSRI or Licensee to do any act inconsistent with the
requirements of any United States law, regulation or executive order as the same
may be in effect from time to time.

14.15 Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute a single instrument.

 

38



--------------------------------------------------------------------------------

14.16 Cumulative Remedies. The rights and remedies stated in this Agreement
shall be cumulative and in addition to any other rights and remedies the Parties
may have at law or in equity.

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

TSRI:     LICENSEE: THE SCRIPPS RESEARCH INSTITUTE     CEMPRA PHARMACEUTICALS,
INC. By:  

/s/ Douglas Bingham

    By:  

/s/ Prabhavathi Fernandes

Name:   Douglas Bingham     Name:   Prabhavathi Fernandes Title:   EVP, COO    
Title:   President & CEO Date:   June 8, 2012     Date:   June 12, 2012

 

39



--------------------------------------------------------------------------------

EXHIBIT A

Licensed Patent Rights Existing as of the Effective Date

 

Serial Number

  

Patent Number

  

Inventors

  

Title

  

Filing Date

[*]       [*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]    [*]    [*]   
[*]    [*] [*]    [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]
   [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]    [*]    [*]   
[*]    [*] [*]       [*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]      
[*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]       [*]    [*]    [*]
[*]    [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]    [*] [*]       [*]   
[*]    [*] [*]    [*]    [*]    [*]    [*] [*]    [*]    [*]    [*]    [*]

 

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

40